Exhibit 10.1

 

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as amended,
modified or restated from time to time, this “Agreement”) dated as of FEBRUARY
7, 2020 (the “Effective Date”), will serve to set forth the terms of the Credit
Facility by and between: (a) IVY FUNDING NINE, LLC, a Delaware limited liability
company (together with its successors and assigns, “Lender”); and (b) CCFI
FUNDING II, LLC, an Ohio limited liability company (“Debtor”).

 

RECITALS

WHEREAS, Lender and Debtor entered into that certain AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT dated as of APRIL 25, 2017 (the “Initial Effective
Date”), as subsequently amended, pursuant to which Lender agreed to make a
credit facility in an amount up to SEVENTY-THREE MILLION AND 00/100 DOLLARS
($73,000,000.00) available to Debtor on the terms and conditions set forth
therein (as amended, modified and restated from time to time, the “Original Loan
Agreement”);

WHEREAS, Lender and Debtor desire to amend the Original Loan Agreement and then
restate and supersede such agreement in its entirety by means of this Agreement;

WHEREAS, Debtor has requested that Lender extend the Credit Facility to Debtor
on the terms described in this Agreement; and

WHEREAS, Lender is willing to make the Credit Facility available to Debtor upon
and subject to the provisions, terms and conditions set forth in the Loan
Documents;

NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1.            Definitions.  As used in this Agreement, all exhibits, appendices
and schedules hereto, and in any other Loan Documents made or delivered pursuant
to this Agreement, the following terms will have the meanings given such terms
in this Section 1 or in the provisions, sections or recitals herein:

“Administrative Agent” means CUMBERLAND ANALYTICS MANAGEMENT, LLC.

“Advance Rate” means the amount Lender will advance hereunder in connection with
an Eligible Receivable, which Advance Rate shall be determined in accordance
with Section 2(b).

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Business Day” means any day other than a Saturday, Sunday, or any other day on
which the Federal Reserve Bank of Atlanta, Georgia, is closed.

“Cash Flow Coverage Ratio” means, for any given month, the ratio of: (a) the
total principal amount of Indebtedness of Debtor under the Credit Facility on
the last day of such month (less cash in the Collateral Deposit Account or in
transit to a Collateral Deposit Account as of the last day of such month); to
(b) cash flow generated in such month by all Consumer Loans owned by Debtor at
any time during such month.

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different articles or divisions of the Code, the
definition of such term contained in Article 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, Lender’s
lien on any Collateral is governed by the Uniform Commercial Code as enacted and
in effect in a jurisdiction other than the State of New York, the term “Code”
shall mean the Uniform










 

Commercial Code as enacted and in effect in such other jurisdiction solely for
purposes of the provisions thereof relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.

“Collateral” means:

(a)          All present and future: (i) accounts (including, but not limited
to, all payment rights with respect to the Consumer Loans); (ii) chattel paper
(including electronic chattel paper); (iii) contract rights (including, but not
limited to all participation rights and interests relating to a Consumer Loan
and all rights of Debtor in any collateral securing a Consumer Loan); (iv) the
Consumer Loan Documents; (v) the Consumer Loans; (vi) deposit accounts
(including any Collateral Deposit Account); (vii) documents, instruments or
other agreements relating to the Consumer Loans (including, but not limited to,
the Consumer Loan Documents); (viii) general intangibles; (ix) instruments
(including, but not limited to, each Consumer Loan Note); (x) letters of credit;
(xi) letter of credit rights; (xii) payment intangibles now or hereafter owned,
held, or acquired relating to a consumer loan; (xiii) all right title and
interest of Debtor in and under the Sale Agreement; and (xiv) all personal
property (if any) acquired in connection with the realization of any collateral
for a consumer loan.

(b)          All books, records, data, plans, manuals, computer software,
computer tapes, computer systems, computer disks, computer programs, source
codes and object codes containing any information, pertaining directly or
indirectly to the Collateral and all rights to retrieve data and other
information pertaining directly or indirectly to the Collateral from third
parties.

The term “Collateral,” as used herein, shall also include: (a) any other
property or assets, real or personal, tangible or intangible, now existing or
hereafter acquired, of Debtor that may at any time be or become subject to a
security interest or lien in favor of Lender as security for the Indebtedness,
including, without limitation, all assets acquired by Debtor pursuant to the
Debtor Assignment; and (b) all SUPPORTING OBLIGATIONS, PRODUCTS and PROCEEDS of
all of the foregoing (including without limitation, insurance payable by reason
of loss or damage to the foregoing property) and any property, assets
securities, guaranties or monies of Debtor which may at any time come into the
possession of Lender.  The designation of proceeds does not authorize Debtor to
sell, transfer or otherwise convey any of the foregoing property except in the
ordinary course of Debtor’s business or as otherwise provided herein.

“Collateral Agency Agreement” means, severally and collectively, each collateral
agency agreement between Debtor, Seller and Lender relating to the Consumer
Loans.

“Collateral Deposit Account” means one or more deposit accounts of Debtor into
which all payments relating to Consumer Loans shall be deposited, which deposit
accounts shall be subject to an account control agreement in favor of Lender
(the “Control Agreement”); which deposit accounts are identified on Schedule II
attached hereto.

“Constituent Documents” means: (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(d) in the case of a trust, its trust agreement; (e) in the case of a joint
venture, its joint venture agreement; (f) in the case of a limited liability
company, its articles of organization and operating agreement or regulations;
and (g) in the case of any other entity, its organizational and governance
documents and agreements.

“Consumer Financial Services Laws” means all federal, state, and municipal laws,
rules, or regulations dealing with consumer financial services.  The term
includes, without limitation, any and all laws dealing with registration,
licensing, advertising, fair lending, language requirements, origination,
pricing, credit practices, disclosures, rates, terms, servicing, debt collection
practices, fair credit reporting, communications, privacy, data security, unfair
acts or practices, deceptive acts or practices, abusive acts or practices,
complaint procedures, and dispute resolution.  The term includes, without
limitation, the following laws or standards as applicable:  Equal Credit
Opportunity Act, 15 U.S.C. §1691 et seq., and Regulation B, 12 C.F.R. part 1002;
Electronic Funds Transfer Act, 15 U.S.C. §1693 et seq., and Regulation E, 12
C.F.R.










 

part 1005; Fair Debt Collection Practices Act, 15 U.S.C. §1692o, and Regulation
F, 12 C.F.R. part 1006; Gramm-Leach-Bliley Privacy Act, 12 U.S.C. §6801 et seq.,
and Regulation P, 12 C.F.R. part 1016; Fair Credit Reporting, 15 U.S.C. §1681 et
seq., Regulation V, 12 C.F.R. part 1022; Truth in Lending, 15 U.S.C. §1601 et
seq., and Regulation Z, 12 C.F.R. part 1026; Regulations or standards of the
Consumer Financial Protection Bureau with respect to unfair, deceptive or
abusive acts or practices, 12 U.S.C.A. § 5531 and §5536; and Regulations or
trade practice standards of the Federal Trade Commission with respect to unfair
or deceptive acts or practices, 15 U.S.C.A. §5(a), and Title 16 of the Code of
Federal Regulations.

“Consumer Loan” means: (a) a consumer loan to a consumer residing in the
applicable state (including installment loans and payroll advance loans), made
under applicable law by Seller and purchased by Debtor from Seller; (b) a
consumer loan to a consumer residing in the applicable state (including
installment loans and payroll advance loans), made under applicable law by
Seller, purchased by CCFI from Seller, and subsequently purchased by and
assigned to Debtor pursuant to the Debtor Assignment; (c) all rights, title and
interest, including all rights of repayment, under the Consumer Loan Documents
and all instruments and documents arising therefrom or relating thereto; and (c)
all proceeds arising therefrom or relating thereto (including, but not limited
to, any personal property (if any) acquired by Debtor in connection with the
exercise of any remedy relating to a Consumer Loan).

“Consumer Loan Documents” means all instruments, documents and agreements
entered into, evidencing or executed in connection with the application for or
disclosure with respect to a Consumer Loan; including, but not limited to, a
Consumer Loan Note.

“Consumer Loan Note” means a promissory note (or other agreement evidencing
indebtedness) and (if applicable) the TILA Disclosure executed by a Consumer
Obligor in favor of Seller, in connection with a Consumer Loan.

“Consumer Loan Value” means, at any time and with respect to an Eligible
Consumer Loan, a sum equal to the Eligible Receivable of such Eligible Consumer
Loan times the Advance Rate.  By way of example and without limitation:

 

ELIGIBLE RECEIVABLE

ADVANCE RATE

CONSUMER LOAN VALUE

$100.00

80.00%

$80.00

 

“Consumer Loan Value Certificate” means a certificate signed by an authorized
Person on behalf of Debtor and setting forth the calculation of the Consumer
Loan Value, and containing a statement as to Debtor’s compliance with the Level
1 Triggers, substantially in the form of Exhibit A.

“Consumer Loan Value Deficiency” means, as of any date of determination, the
excess (if a positive number), if any, of the aggregate outstanding principal
balance of the Indebtedness minus the sum of all cash deposits in the Collateral
Deposit Account (and verified funds in transit to such Collateral Deposit
Account) over the Consumer Loan Value then in effect.  By way of example and
without limitation:

 

CONSUMER
LOAN VALUE

INDEBTEDNESS

CASH DEPOSITS IN THE
COLLATERAL DEPOSIT
ACCOUNT AND VERIFIED
FUNDS IN TRANSIT

CONSUMER LOAN
VALUE DEFICIENCY

$100.00

$110.00

$20.00

$10.00 (No Consumer Loan Value Deficiency exists)

$100.00

$110.00

$5.00

- $5.00 (Consumer Loan Value Deficiency exists)

 

“Consumer Obligor” means each consumer in any way obligated to repay a Consumer
Loan.










 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Debt” means as to any Person at any time (without duplication) all items of
indebtedness, obligation or liability for borrowed money of a Person, whether
mature or unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, joint or several, that should be classified as debt in accordance
with GAAP.

“Default” means any event which, with notice and/or the passage of time, would
be an Event of Default.

“Dollars” and “$” mean lawful money of the United States of America.

“Eligible Consumer Loan” means, severally and collectively, all Medium-Term
Eligible Consumer Loans and PRA Eligible Consumer Loans.

“Eligible Receivables” means ONE HUNDRED PERCENT (100.00%) of the outstanding
principal balance of the Eligible Consumer Loans.

“Event of Default” shall have the meaning set forth in Section 10 hereof.

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in
question.  Accounting principles are applied on a “consistent basis” when the
accounting principles applied in a current period are comparable in all material
respects to those accounting principles applied in a preceding period.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Indebtedness” means: (a) all indebtedness, obligations and liabilities of
Debtor to Lender of any kind or character, now existing or hereafter arising,
whether direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several or joint and several, under the Note, this
Agreement and the other Loan Documents; (b) all accrued but unpaid interest on
any of the indebtedness described in (a) above; (c) all costs and expenses
incurred by Lender in accordance with the Loan Documents in connection with the
collection and administration of all or any part of the indebtedness and
obligations described in (a) and (b) above or the protection or preservation of,
or realization upon, the collateral securing all or any part of such
indebtedness and obligations, including without limitation all reasonable out of
pocket attorneys’ fees; and (d) all renewals, extensions, modifications and
rearrangements of the indebtedness and obligations described in (a), (b), and
(c) above.

“Indefeasibly Paid” means: (a) with respect to the making of any payment on or
in respect of the Indebtedness, that such payment of such Indebtedness has been
paid in full in cash (or that such payment of such Indebtedness has been
otherwise satisfied in a manner acceptable to the holders of the Indebtedness in
their sole and absolute discretion); and (b) that any and all commitments by
Lender to make any loan or advance or extend any other credit that would, if
made or extended, constitute Indebtedness have been irrevocably terminated.

“Installment Eligible Consumer Loan” means an installment Consumer Loan or
Medium-Term Consumer Loan (whether secured or unsecured) made by Seller which
is, and at the time of purchase by Debtor was classified as current on Parent’s,
OpCo’s and/or Seller’s financial statements under GAAP and










 

meets certain other standards as set forth herein.  In general, a Consumer Loan
shall be eligible if: (a) when made such Consumer Loan complies with the
Underwriting Guidelines; (b) such Consumer Loan is pledged to Lender and in
respect of which Lender has a perfected FIRST (1st) priority lien not subject to
any other liens or claims of any kind (other than Permitted Encumbrances); (c)
there is not a delinquency or other event of default at the time of Debtor’s
purchase of the Consumer Loan; (d) such Consumer Loan is genuine and is the
legal, valid, binding and enforceable obligation of the applicable Consumer
Obligor; (e) to the knowledge of the Debtor, the Consumer Obligor has not
asserted any setoff, defense or counterclaim with respect to such Consumer Loan,
except as limited by bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and except to the
extent specific remedies may generally be limited by equitable principles; (f)
there has not occurred any extension of the time for any payment on such
Consumer Loan except in accordance with the Consumer Loan Documents evidencing
such Consumer Loan, the Underwriting Guidelines or the Servicing Standards; (g)
such Consumer Loan is evidenced by a Consumer Loan Note and is unconditionally
payable in Dollars; (h) the annual percentage rate payable under the respective
Consumer Loan Note for such Consumer Loan is not greater than the highest lawful
rate permitted by applicable law; (i) to the knowledge of the Debtor, the
Consumer Obligor has not filed a petition for bankruptcy or any other relief
under the Bankruptcy Code or any other law relating to bankruptcy, insolvency,
reorganization or relief of debtors, made an assignment for the benefit of
creditors, had filed against such person any petition or other application for
relief under the Bankruptcy Code or any such other law; (j) the Consumer Obligor
is not an employee of Debtor or Seller, or any of their Affiliates; (k) the
Consumer Obligor has not died or been declared incompetent; (l) the Consumer
Obligor does not have any unsatisfactorily or unresolved prior negative
financial experience with Seller, Debtor or any of their Affiliates; (m) to the
knowledge of the Debtor, the Consumer Obligor is a resident of the state where
such loan is made if required under applicable law; (n) such Consumer Loan is
subject to a servicing agreement (which servicing agreement may be contained in
the Sale Agreement) between Debtor and Seller in form and content satisfactory
to Lender; (o) such Consumer Loan complies in all material respects with all
applicable Consumer Financial Services Laws; (p) the Consumer Loan Documents are
in the possession of Seller and a Collateral Agency Agreement has been executed
by such Seller and Debtor in favor of Lender; (q) such Consumer Loan is serviced
by a Seller in compliance with the Servicing Standards; and (r) an event of
default under such Consumer Loan, except as permitted under the Underwriting
Guidelines and/or Servicing Standards, shall not have occurred and be
continuing.

“Internet Loan” means a Consumer Loan originated through an internet portal with
a Seller and not through a physical storefront location.

 

“Level 1 Trigger”  means the occurrence of one or more of the following:

 

(a)          The PRA Concentration Percentage exceeds the PRA Concentration
Limit; or

 

(b)          An Event of Default or Parent Default shall have occurred and shall
be continuing;

 

(c)          The total dividends and/or other distributions made by Debtor on
account of any equity interests in Debtor exceed the Dividend Cap in any
calendar month;

 

(d)          Parent and/or OpCo shall cease to Control Debtor, or (2) neither
Michael Durbin nor Ted Saunders shall participate in the active management of
Debtor’s day to day operations unless otherwise consented to in writing by
Lender and a replacement officer, reasonably acceptable to Lender, has not been
appointed within THIRTY (30) days thereafter.

“Loan Documents” means this Agreement, the Note, the Collateral Agency Agreement
and the other agreements, instruments and documents evidencing, securing,
governing, guaranteeing or pertaining to the Loan.

“Loan” means all advances under the Credit Facility as established pursuant to
the Loan Documents from time to time.










 

“Material Adverse Effect” means (a) a material adverse effect on any of: (i) the
operations, business, assets, properties or financial condition of Debtor,
Seller or Parent; (ii) the ability of Debtor to perform any of its material
obligations under any Loan Document to which it is a party; (iii) the legality,
validity or enforceability of this Agreement or any other Loan Document; or (iv)
the rights and remedies of Lender under any Loan Document; or (b) the occurrence
of a Material Regulatory Event.  A “Material Adverse Effect” shall be deemed to
have occurred if at any time the Lender is unsatisfied with either the
performance of the Collateral or the financial condition of the Debtor, or if
Lender reasonably foresees a material deterioration in the performance of the
Collateral or the financial condition of Debtor.

“Material Regulatory Event” means any event in which any Governmental Authority
having jurisdiction over Debtor, Seller, or Parent (a) requires such Person to
modify, curtail or discontinue providing the Consumer Loans, or (b) has taken an
action with respect to Debtor, Seller, Parent or industry practices relating to
the origination or servicing of the Consumer Loans which Lender, in the exercise
of its reasonable discretion, believes will have a material adverse impact on
Debtor, Seller Parent or such industry practices.

“Maturity Date” shall have the meaning set forth in Section 2(a).

“Medium-Term Consumer Loan” means an Open-End Medium-Term Consumer Loan or an
installment Consumer Loan, auto-title Consumer Loan or line of credit Consumer
Loan (whether secured or unsecured) made by Seller which is, and at the time of
purchase by Debtor was classified as current on Parent’s, OpCo’s and/or Seller’s
financial statements under GAAP and meets certain other standards as set forth
herein.  In general, a Consumer Loan shall be eligible if: (a) when made such
Consumer Loan complies with the Underwriting Guidelines; (b) such Consumer Loan
is pledged to Lender and in respect of which Lender has a perfected FIRST (1st)
priority lien not subject to any other liens or claims of any kind (other than
Permitted Encumbrances); (c) there is not a delinquency or other event of
default at the time of Debtor’s purchase of the Consumer Loan; (d) such Consumer
Loan is genuine and is the legal, valid, binding and enforceable obligation of
the applicable Consumer Obligor; (e) to the knowledge of the Debtor, the
Consumer Obligor has not asserted any setoff, defense or counterclaim with
respect to such Consumer Loan, except as limited by bankruptcy, insolvency or
similar laws of general application relating to the enforcement of creditors’
rights and except to the extent specific remedies may generally be limited by
equitable principles; (f) there has not occurred any extension of the time for
any payment on such Consumer Loan except in accordance with the Consumer Loan
Documents evidencing such Consumer Loan, the Underwriting Guidelines or the
Servicing Standards; (g) such Consumer Loan is evidenced by a Consumer Loan Note
and is unconditionally payable in Dollars; (h) the annual percentage rate
payable under the respective Consumer Loan Note for such Consumer Loan is not
greater than the highest lawful rate permitted by applicable law; (i) to the
knowledge of the Debtor, the Consumer Obligor has not filed a petition for
bankruptcy or any other relief under the Bankruptcy Code or any other law
relating to bankruptcy, insolvency, reorganization or relief of debtors, made an
assignment for the benefit of creditors, had filed against such person any
petition or other application for relief under the Bankruptcy Code or any such
other law; (j) the Consumer Obligor is not an employee of Debtor or Seller, or
any of their Affiliates; (k) the Consumer Obligor has not died or been declared
incompetent; (l) the Consumer Obligor does not have any unsatisfactorily or
unresolved prior negative financial experience with Seller, Debtor or any of
their Affiliates; (m) to the knowledge of the Debtor, the Consumer Obligor is a
resident of the state where such loan is made if required under applicable law;
(n) such Consumer Loan is subject to a servicing agreement (which servicing
agreement may be contained in the Sale Agreement) between Debtor and Seller in
form and content satisfactory to Lender; (o) such Consumer Loan complies in all
material respects with all applicable Consumer Financial Services Laws; (p) the
Consumer Loan Documents are in the possession of Seller and a Collateral Agency
Agreement has been executed by such Seller and Debtor in favor of Lender; (q)
such Consumer Loan is serviced by a Seller in compliance with the Servicing
Standards; and (r) an event of default under such Consumer Loan, except as
permitted under the Underwriting Guidelines and/or Servicing Standards, shall
not have occurred and be continuing.

“Monthly Dividend Cap” shall mean the maximum amount of dividends and/or
distributions distributable by Debtor to holders of its equity in any calendar
month, and, subject to the terms and conditions of this Agreement, shall be FIVE
MILLION AND 00/100 DOLLARS ($5,000,000.00); provided that the Monthly Dividend
Cap shall be increased in a single calendar month up to THREE MILLION AND 00/100










 

DOLLARS ($3,000,000.00) to the extent that such dividends and/or distributions
did not exceed the applicable Monthly Dividend Cap for the immediately preceding
month; provided, however, that in no event shall the Monthly Distribution Cap
exceed the lesser of (a) EIGHT MILLION AND 00/100 DOLLARS ($8,000,000.00)  or
(b) the sum of FIVE MILLION AND 00/100 DOLLARS ($5,000,000.00) and the amount of
the dividends rolled over from the immediately preceding month, provided,
however, that in Lender’s reasonable discretion, the amount in this clause (b)
may be increased to account for unused dividends/distributions for the previous
THREE (3) months.

“Note” means, collectively, any promissory note evidencing all or part of the
Indebtedness from time to time (as any such Note may be amended, modified or
restated from time to time).

“OpCo” means CCF OPCO LLC, a Delaware limited liability company and wholly owned
subsidiary of Parent.

“Open End Medium-Term Consumer Loan” means an open-end Consumer Loan made in
Tennessee or Virginia under applicable law by the applicable Seller and
purchased by Debtor from such applicable Seller.

 “Parent” means CCF HOLDINGS LLC, a Delaware limited liability company.

“Parent Credit Agreement” means that certain AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT dated as of DECEMBER 12, 2018 by and among OpCo, as borrower
thereunder, COMMUNITY CHOICE FINANCIAL ISSUER, a Delaware limited liability
company, and GLAS TRUST COMPANY, a Delaware limited liability company, as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Parent Default” means the occurrence and continuation of any event of default
under: (a) the Senior Secured Indebtedness (under the Parent Credit Agreement,
or otherwise); or (b) the Senior Secured Note Documents (as defined in the
Parent Credit Agreement).

“Permitted Encumbrances” means:

(a)          liens in favor of Lender securing the Indebtedness;

(b)          liens for taxes, assessments and governmental charges not yet due
or the payment of which is being contested in good faith and by appropriate
proceedings and for which adequate reserves are maintained in accordance with
GAAP;

(c)          liens imposed by law arising in the ordinary course of business and
securing obligations (other than Debt for borrowed money) that are not overdue
by more than SIXTY (60) days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and for
which reserves are maintained in accordance with GAAP;

(d)          judgment liens not resulting in an Event of Default; and

(e)          (i) liens in favor of collecting banks arising under Section 4.210
of the Code or any similar law, and (ii) liens arising solely by virtue of any
contractual, statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained in the ordinary course of business with such
creditor depository institution, provided that, except as set forth in this
Subsection (e), no such deposit account that is a dedicated cash collateral
account shall serve as collateral to any Person other than Lender.

“Peg Balance” means a sum equal to ONE MILLION AND 00/100 DOLLARS
($1,000,000.00).










 

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.

“PRA Concentration Limit” means SEVENTY-FIVE PERCENT (75.00%).

“PRA Concentration Percentage” means, at any time, the percentage of total
advances outstanding under the Credit Facility attributable to PRA Eligible
Consumer Loans.

 “PRA Eligible Consumer Loan” means a payroll advance Consumer Loan (whether
secured or unsecured) made by Seller which is, and at the time of purchase by
Debtor was classified as current on Parent’s and/or Seller’s financial
statements under GAAP and meets certain other standards as set forth herein.  In
general, a Consumer Loan shall be eligible if: (a) when made such Consumer Loan
complies with the Underwriting Guidelines; (b) such Consumer Loan is pledged to
Lender and in respect of which Lender has a perfected FIRST (1st) priority lien
not subject to any other liens or claims of any kind (other than Permitted
Encumbrances); (c) there is not a delinquency or other event of default at the
time of Debtor’s purchase of the Consumer Loan; (d) such Consumer Loan is
genuine and is the legal, valid, binding and enforceable obligation of the
applicable Consumer Obligor; (e) to the knowledge of the Debtor, the Consumer
Obligor has not asserted any setoff, defense or counterclaim with respect to
such Consumer Loan, except as limited by bankruptcy, insolvency or similar laws
of general application relating to the enforcement of creditors’ rights and
except to the extent specific remedies may generally be limited by equitable
principles; (f) there has not occurred any extension of the time for any payment
on such Consumer Loan except in accordance with the Consumer Loan Documents
evidencing such Consumer Loan, the Underwriting Guidelines or the Servicing
Standards; (g) such Consumer Loan is evidenced by a Consumer Loan Note and is
unconditionally payable in Dollars; (h) the annual percentage rate payable under
the respective Consumer Loan Note for such Consumer Loan is not greater than the
highest lawful rate permitted by applicable law; (i) to the knowledge of the
Debtor, the Consumer Obligor has not filed a petition for bankruptcy or any
other relief under the Bankruptcy Code or any other law relating to bankruptcy,
insolvency, reorganization or relief of debtors, made an assignment for the
benefit of creditors, had filed against such person any petition or other
application for relief under the Bankruptcy Code or any such other law; (j) the
Consumer Obligor is not an employee of Debtor or Seller, or any of their
Affiliates; (k) the Consumer Obligor has not died or been declared incompetent;
(l) the Consumer Obligor does not have any unsatisfactorily or unresolved prior
negative financial experience with Seller, Debtor or any of their Affiliates;
(m) to the knowledge of the Debtor, the Consumer Obligor is a resident of the
state where such loan is made if required under applicable law; (n) such
Consumer Loan is subject to a servicing agreement (which servicing agreement may
be contained in the Sale Agreement) between Debtor and Seller in form and
content satisfactory to Lender; (o) such Consumer Loan complies in all material
respects with all applicable Consumer Financial Services Laws; (p) the Consumer
Loan and related Consumer Loan Documents are in the possession of Seller and a
Collateral Agency Agreement has been executed by such Seller and Debtor in favor
of Lender; (q) such Consumer Loan is serviced by a Seller in compliance with the
Servicing Standards; and (r) an event of default under such Consumer Loan,
except as permitted under the Underwriting Guidelines and/or Servicing
Standards, shall not have occurred and be continuing.

“Sale Agreement” shall mean, severally and collectively: (a) those certain SALE
AND SERVICING AGREEMENTS (as amended, modified or supplemented) between any
Seller and Debtor relating to the sale, purchase and servicing of the Consumer
Loans;  (b) those certain SALE AND SERVICING AGREEMENTS (as amended, modified or
supplemented) between any Seller and CCFI relating to the sale, purchase and
servicing of the Consumer Loans and assigned to Debtor in connection with the
CCFI Loan Sale; (c) that certain MASTER SALE AND SERVICING AGREEMENTS dated as
of the Initial Effective Date (as amended, modified or supplemented) between any
Seller and Debtor relating to the sale, purchase and servicing of the Consumer
Loans (the “Master Sale Agreement”); and (d) any other sale and servicing
agreement acceptable to Lender in its reasonable discretion,

“Seller” means any Person who from time to time sells a Consumer Loan to Debtor
on such terms and conditions as may be approved by Lender in its sole discretion
and who: (a) has agreed to service the Consumer Loans for the benefit and
account of Debtor; (b) has acknowledged the perfected first priority lien










 

and security interest of Lender in such Consumer Loans; and (c) shall cause the
Consumer Loans to be serviced in accordance with the Servicing Standards.

“Senior Secured Indebtedness” means the indebtedness of OpCo under that certain
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of DECEMBER 12, 2018
(as amended, modified, or otherwise supplemented from time to time, the “Parent
Credit Agreement”), among OpCo, the Lenders party thereto, and the
Administrative Agent (as defined therein).

“Servicing Standards” means the servicing, collection and similar such standards
of each Seller as in effect on the Effective Date or as in effect from time to
time (but only to the extent any changes to such standards do not represent
material changes adverse to Lender from past practices) and employed by Seller
in the normal course of business, and which standards shall at all times comply
with all Consumer Financial Services Laws.

“Subsidiary” means any entity: (a) of which at least a majority of the
ownership, equity or voting interest is at the time directly or indirectly owned
or controlled by a Person and/or its Subsidiaries; and (b) which is treated as a
subsidiary in accordance with GAAP.

“Underwriting Guidelines”  means the underwriting guidelines of a Seller with
respect to Consumer Loans originated by such Seller as in effect on the
Effective Date, and which guidelines shall at all times comply with all
applicable Consumer Financial Services Laws and follow the process summarized on
Exhibit B attached hereto or as adapted to retail operations as conducted on the
Effective Date, or as such process is modified by such Seller to the extent such
modification does not represent a material change to such guidelines adverse to
Lender.

All words and phrases used herein shall have the meaning specified in the Code
except to the extent such meaning is inconsistent with this Agreement. All
definitions contained in this Agreement are equally applicable to the singular
and plural forms of the terms defined.  The words “hereof”, “herein”, and
“hereunder” and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this
Agreement.  Any accounting term used in the Loan Documents shall have, unless
otherwise specifically provided therein, the meaning customarily given such term
in accordance with GAAP, and all financial computations thereunder shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP consistently applied; provided, that all financial covenants and
calculations in the Loan Documents shall be made in accordance with GAAP as in
effect on the Effective Date unless Debtor and Lender shall otherwise
specifically agree in writing.  That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing.

1.            Credit Facility.

(a)          Term Loan with Multiple Advances.  Subject to the terms and
conditions set forth in this Agreement and the other Loan Documents, Lender
hereby agrees to lend to Debtor the sum of SEVENTY-THREE MILLION AND 00/100
DOLLARS ($73,000,000.00) (the “Credit Facility”) in one or more advances from
the date hereof until the earliest of the following (the “Maturity Date”):
(i) the acceleration of the Indebtedness pursuant to the terms of the Loan
Documents; or (ii) APRIL 30, 2021.  Advances with respect to the Loan shall be
made available to Debtor by depositing the same, in immediately available funds,
in the Collateral Deposit Account.  Debtor shall not debit the Collateral
Deposit Account with respect to disbursement of the Loan except for the use
permitted by Section 2(e).  From and after APRIL 30, 2020, unless otherwise
agreed in writing by Lender the Credit Facility shall be equal to SIXTY-FIVE
MILLION AND 00/100 DOLLARS (65,000,000.00).  Notwithstanding anything contained
herein to the contrary, Lender and Debtor may agree to a modification of the
Credit Facility by written agreement of the parties.

(b)          Determination of Advance Rate.  (i) From the Effective Date until
FEBRUARY 28, 2021, the Advance Rate shall be SEVENTY-SEVEN AND ONE HALF OF ONE
PERCENT (77.50%) of each Eligible Receivable; (ii) from FEBRUARY 28, 2021 until
MARCH 30, 2021, the Advance Rate shall be SEVENTY-TWO AND ONE HALF OF ONE
PERCENT (72.50%) of each Eligible Receivable, and (iii) from MARCH 30, 2021,
through the Maturity Date the Advance Rate shall be SIXTY-SEVEN










 

AND ONE HALF OF ONE PERCENT (67.50%) of each Eligible
Receivable.  Notwithstanding anything in this Agreement to the contrary in the
event of the occurrence and continuation of a Level 1 Trigger, the Advance Rate
then in effect shall be reduced by TEN PERCENT (10.00%).

 

(c)          Funding.  All advances (excluding the initial advances hereunder)
under the Credit Facility shall be made at such times as may be mutually agreed
by Debtor and Lender.  Debtor shall provide Lender with not less than FIVE (5)
Business Days prior written notice of a requested advance, specifying the amount
of such advance together with any documentation relating thereto as Lender may
reasonably request.  All advances under the Credit Facility shall be made on or
before MARCH 1, 2021, unless otherwise permitted by Lender in its sole
discretion.  No amounts advanced under the Credit Facility may be repaid and
re-borrowed.

 

(d)          Prepayment.  No prepayment of any Indebtedness (except as a result
of an Event of Default or acceleration) shall be permitted prior to JUNE 1,
2020.  If the Indebtedness under the Credit Facility shall be prepaid so that
the balance of the Indebtedness shall be less than THIRTY-FIVE MILLION AND
00/100 DOLLARS ($35,000,000.00) (the “Excess Prepayment”), other than as a
result of an acceleration, prior to APRIL 30, 2021 (except in connection with
Section 4(d)(i)), Debtor shall pay a make whole fee to Lender equal to the net
present value of interest that would have accrued and been paid with respect to
such Excess Prepayment (if such Excess Prepayment had not been made) from the
date of such Excess Prepayment up to and including APRIL 30, 2021 using the Rate
of interest set forth in the Note, discounted at the one year treasury rate at
the time of the prepayment (the “Make Whole Fee”).  By way of example, a sample
Make Whole Fee calculation which is attached hereto as Exhibit
E.  Notwithstanding the foregoing, in the event that no Event of Default shall
have occurred and shall be continuing from and after JULY 31, 2020, Lender shall
debit the Collateral Deposit Account for all sums in excess of the Peg Balance
in increments of TWO HUNDRED AND FIFTY THOUSAND AND 00/100 DOLLARS ($250,000.00)
and apply such payments to the outstanding principal balance of the
Indebtedness; provided however, that any such application shall not result in a
Make Whole Fee.

 

(e)          Use of Proceeds.  The Loan under the Credit Facility shall be used
by Debtor to purchase the Consumer Loans from Parent or subsidiaries of Parent
or OpCo as approved by Lender in its reasonable discretion.  Dividends paid by
Debtor to Parent shall not be used for any purpose other than for the
origination of Consumer Loans.

(f)           Fees.  Debtor agrees to pay:

(i)           A monthly administrative fee to Administrative Agent for the
period from and including the Effective Date to and including the Maturity Date,
at the rate of ONE AND EIGHT TENTHS OF ONE PERCENT (1.80%) per annum on the
amount of the outstanding principal balance under the Credit Facility based on a
THREE HUNDRED SIXTY (360) day year and the actual number of days elapsed.  The
accrued administrative fee shall be payable in arrears on each date for
regularly scheduled payment of interest under the Note.

(ii)          An origination fee to Lender in an amount equal to ONE MILLION TWO
HUNDRED EIGHTY-EIGHT THOUSAND TWO HUNDRED THIRTY-FIVE AND 00/100 DOLLARS
($1,288,235.00) or the establishment of the Credit Facility shall be due and
payable on the Effective Date and shall be deemed fully earned as of the
Effective Date.  The origination fee shall compensate Lender for its costs and
expenses in the structuring of the Credit Facility and (to the maximum extent
permitted by applicable law) shall not be deemed interest.  SEVEN HUNDRED FIFTY
THOUSAND AND 00/100 DOLLARS ($750,000.00) shall be funded by debit from the
Collateral Deposit Account.

(iii)         Debtor hereby acknowledges and agrees that the extension fee under
Section 2(g)(iii) of the Original Loan Agreement in the amount THREE HUNDRED
SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS ($375,000.00) shall be due and payable
on APRIL 4, 2020.










 

2.            Note, Rate and Computation of Interest.  The Credit Facility shall
be evidenced by a Note duly executed by Debtor and payable to the order of
Lender.  Interest on the Note shall accrue at the rates set forth therein.  The
principal of and interest on the Note shall be due and payable in accordance
with the terms and conditions set forth in the Note and in this Agreement.  All
payments of principal, interest or any other sums due under the Credit Facility
shall be remitted to Lender directly by Debtor and shall not be remitted by
Parent or OpCo (from the proceeds of distributions paid to Parent by Debtor or
otherwise).

3.            Collateral.

(a)          Grant of Security Interest.  As collateral security for the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Indebtedness, Debtor hereby pledges and grants (and ratifies
its prior pledge and grant) to Lender, a security interest in, all of Debtor’s
right, title and interest in the Collateral, whether now owned by Debtor or
hereafter acquired and whether now existing or hereafter coming into existence.

(b)          Additional Documents.  To secure full and complete payment and
performance of the Indebtedness, Debtor shall execute and deliver or cause to be
executed and delivered all of the Loan Documents reasonably required by Lender
covering the Collateral.  Debtor shall execute and cause to be executed such
further documents and instruments that are consistent with this Agreement, as
Lender, in its reasonable discretion, deems necessary or desirable to create,
evidence, preserve, and perfect its liens and security interests in the
Collateral.  In the event any of the Loan Documents evidencing or securing the
Indebtedness misrepresents or inaccurately reflects the correct terms and/or
provisions of the Indebtedness, Debtor shall upon request by Lender and in order
to correct such mistake, execute such new documents or initial corrected,
original documents as Lender may deem necessary to remedy said errors or
mistakes.  Debtor shall execute such other documents as Lender shall deem
reasonably necessary to correct any defects or deficiencies in the Loan
Documents.  Debtor’s failure to execute such documents as requested within FIVE
(5) Business Days of the date of such request shall constitute an Event of
Default under this Agreement. Debtor will at such intervals as Lender may
require, execute and deliver confirmatory written assignments of the Consumer
Loans to Lender and furnish such further schedules and/or information as Lender
may reasonably require relating to the Consumer Loans.  In addition, Debtor
shall notify Lender of any material non-compliance in respect of the
representations, warranties and covenants contained in this Agreement with
respect to a Consumer Loan.

(c)          Debtor Remains Liable.  Notwithstanding anything to the contrary
contained herein: (i) Debtor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of Debtor’s respective duties and obligations thereunder to the same extent
as if this Agreement had not been executed; (ii) the exercise by Lender of any
of its rights hereunder shall not release Debtor from any of its duties or
obligations under the contracts and agreements included in the Collateral; and
(iii) Lender shall not have any obligation or liability under any of the
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall Lender be obligated to perform any of the obligations or duties of
Debtor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

(d)          Consumer Loan Value Deficiency.  If at the close of business on any
Business Day a Consumer Loan Value Deficiency shall exist, then prior to the
close of business on the THIRD (3rd) Business Day after the occurrence of such
event, Debtor shall: (i) repay the Indebtedness so that no Consumer Loan Value
Deficiency shall exist (any restriction of the pre-payment of the Indebtedness
contained in the Loan Documents being waived with respect to such required
payment); (ii) cause additional funds to be deposited to the Collateral Deposit
Account so that no Consumer Loan Value Deficiency shall exist; and/or (iii)
cause additional Eligible Consumer Loans to be pledged to increase the Consumer
Loan Value so that no Consumer Loan Value Deficiency shall exist.  The failure
of Debtor to comply with the provisions of this Section 4(d) shall constitute an
Event of Default under this Agreement.

(e)          Minimum Total Asset Coverage.  Debtor shall maintain at all times
the Minimum Assets.  On or before the SECOND (2nd) Business Day of each calendar
week (and at such other times as Lender may require), Debtor shall submit to
Lender evidence of compliance with the required Minimum Assets










 

satisfactory to Lender in its reasonable discretion for each Business Day of the
prior week.  “Minimum Assets” means that at all times as required, on a rolling
TEN (10) Business Day average, the sum of all non-cash assets of Debtor as of
such date, plus Debtor’s cash in the Collateral Deposit Account as of such date
(including verified funds in transit to the Collateral Deposit Account) shall
equal or exceed Required Percentage of the then outstanding balance of the
Credit Facility.  If on any Business Day the Minimum Asset requirement hereunder
is not met (a “Minimum Asset Covenant Failure”), Debtor shall be able to remedy
such Minimum Asset Covenant Failure if for the FIVE (5) Business Days following
such Minimum Asset Covenant Failure the sum of all non-cash assets of Debtor as
of such date, plus Debtor’s cash in the Collateral Deposit Account as of such
date (including verified funds in transit to the Collateral Deposit Account)
equals or exceeds ONE HUNDRED THIRTY-TWO PERCENT (132.00%) of the then
outstanding balance of the Credit Facility.

 

Required Percentage

Period

123.00%

Effective Date through March 31, 2020

125.00%

April 1, 2020 through June 30, 2020

127.00%

July 1, 2020 and thereafter

 

(f)           Minimum Cash and Cash in Transit.   Debtor shall on a rolling TEN
(10) Business Day basis maintain an average of cash in the Collateral Deposit
Account as of such date (including verified funds in transit to the Collateral
Deposit Account) equal to TEN PERCENT (10.00%) of the then outstanding principal
balance of the Credit Facility (the “Minimum Cash Assets”).  On or before the
SECOND (2nd) Business Day of each calendar week (and at such other times as
Lender may require), Debtor shall submit to Lender evidence of compliance with
the required Minimum Cash Assets satisfactory to Lender in its reasonable
discretion. If on any Business Day the Minimum Cash Assets requirement hereunder
is not met (a “Minimum Cash Asset Covenant Failure”), Debtor shall be able to
remedy such Minimum Cash Asset Covenant Failure if for the FIVE (5) Business
Days following such Minimum Cash Asset Covenant Failure the sum of Debtor’s cash
in the Collateral Deposit Account as of such date (including verified funds in
transit to the Collateral Deposit Account) equals or exceeds FIFTEEN PERCENT
(15.00%) of the then outstanding principal balance of the Credit Facility

(g)          Satisfaction of Indebtedness.  Until the Indebtedness has been
indefeasibly paid and fully satisfied (other than contingent indemnification
obligations to the extent no unsatisfied claim has been asserted) and the
commitments of Lender under the Credit Facility have been terminated, Lender
shall be entitled to retain the security interests in the Collateral granted
under the Loan Documents and the ability to exercise all rights and remedies
available to Lender under the Loan Documents and applicable laws.

4.            Conditions Precedent.

(a)          Initial Advance.  The obligation of Lender to make the Loan under
the Credit Facility, is subject to the condition precedent that Lender shall
have received on or before the day the Loan is to be made all of the following,
each dated (unless otherwise indicated) as of the Effective Date, in form and
substance satisfactory to Lender:

(i)           Resolutions.  Resolutions of the governing body of Debtor
certified by an authorized officer or representative of Debtor which authorize
the execution, delivery, and performance of the Loan Documents dated as of the
Effective Date (but to be delivered within THIRTY (30) days of the Effective
Date).

Incumbency Certificate.  A certificate of incumbency certified by an authorized
officer or representative of Debtor certifying the names of the individuals or
other Persons authorized to sign the Loan Documents (including the certificates
contemplated herein) together with

(ii)          specimen signatures of such Persons dated as of the Effective Date
(but to be delivered within THIRTY (30) days of the Effective Date).










 

(iii)         Constituent Documents.  The Constituent Documents of Debtor
certified to Lender as being true and correct as of the Original Effective Date
and a subsequent certification of no amendment thereto to be delivered within
THIRTY (30) days of the Effective Date.

(iv)         Governmental Certificates.  Certificates of the appropriate
government officials of the state of organization of Debtor as to the existence,
qualification and good standing of Debtor, dated within THIRTY (30) days after
the Effective Date.

(v)          Loan Documents.  The Loan Documents executed by Debtor.

(vi)         Financing Statements.  Code financing statements: (1) covering the
Collateral naming Debtor as debtor and Lender as secured party; and/or (2)
naming Seller as seller and Debtor as buyer shall have been filed with such
filing officers as Lender may request.

(vii)        Uniform Commercial Code Search.  The results of a Code search
showing all financing statements and other documents or instruments on file
against Debtor and/or Seller in such locations as Lender may reasonably request,
such search to be as of a date no more than THIRTY (30) days after to the
Effective Date.

(viii)       Fees and Expenses.  Evidence that the costs and expenses of Lender
(including reasonable out-of-pocket attorneys’ fees) and all fees owing to
Lender, shall have been paid in full by Debtor.

(ix)         Certain Agreements.  As of the Original Effective Date, copies of
each Sale Agreement with each Seller in form and content satisfactory to Lender,
and all material contracts and agreements of Debtor as in effect on the Original
Effective Date relating to the Consumer Loans, certified as true and correct
copies thereof by an authorized Person on behalf of Debtor as of the Original
Effective Date, together with a certificate of such authorized Person stating
that such agreements remain in full force and effect and that Debtor has not
breached or defaulted in any of its obligations under such agreements within
THIRTY (30) days of the Effective Date.

(x)          Other Matters.  Such other documents and agreements as may be
required by Lender in its reasonable discretion; matters which are deliverable
after the Effective Date are set forth on Schedule I attached hereto.

(xi)         Due Diligence.  Lender shall have completed its business, legal and
collateral due diligence with respect to Debtor and each Seller and the results
thereof shall be acceptable to Lender, in its sole and absolute discretion.

(b)          All Advances.  The obligation of Lender to make any advance with
respect to the Loan under the Credit Facility shall be subject to the following
additional conditions precedent:

(i)           Request for Loan.  Lender shall have received in accordance with
this Agreement, a request for a Loan in form and content satisfactory to Lender
in its reasonable discretion dated as of the date of request and executed by an
authorized officer of Debtor.

(ii)          No Default, Etc.  No Default or event which could reasonably be
expected to have a Material Adverse Effect shall have occurred and be
continuing, or would result from or after giving effect to such Loan.

(iii)           Representations and Warranties.  All of the representations and
warranties contained in the Loan Documents shall be true and correct in material
respects on and as of the date of such Loan with the same force and effect as if
such representations and warranties had been made on and as of such date.

5.            Representations and Warranties.  Debtor hereby represents and
warrants to Lender as follows:










 

(a)          Existence.  Debtor: (i) is duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its organization; (ii) has
all requisite power and authority to own its assets and carry on its business as
now being or as proposed to be conducted; and (iii) is qualified to do business
in all jurisdictions in which the nature of its business makes such
qualification necessary and where failure to so qualify would have a Material
Adverse Effect. Debtor has the power and authority to execute, deliver, and
perform its obligations under the Loan Documents to which it is or may become a
party.

(b)          Binding Obligations.  The execution, delivery and performance of
the Loan Documents by Debtor have been duly authorized by all necessary action
by Debtor, and constitute legal, valid and binding obligations of Debtor,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and except to the extent specific remedies may
generally be limited by equitable principles.

(c)          No Consent.  The execution, delivery and performance of the Loan
Documents, and the consummation of the transactions contemplated thereby, do
not: (i) conflict with, result in a violation of, or constitute a default under
(1) any provision of the Constituent Documents (if any) or other instrument
binding upon Debtor,  (2) any law, governmental regulation, court decree or
order applicable to Debtor, or (3) any contractual obligation, agreement,
judgment, license, order or permit applicable to or binding upon Debtor; (ii)
require the consent, approval or authorization of any third party; or (iii)
result in or require the creation of any lien, charge or encumbrance upon any
property of Debtor except as may be expressly contemplated in the Loan
Documents.

(d)          Financial Condition.  Each financial statement of Debtor supplied
to Lender in accordance with GAAP fairly presents in all material respects,
except for the absence of footnotes and yearend adjustments in the case of
non-year end financials, such Person’s financial condition as of the date of
each such statement.  There has been no material adverse change in such
financial condition or results of operations of Debtor subsequent to the date of
the most recent financial statement supplied to Lender.

(e)          Operation of Business.  Debtor possesses all contracts, licenses,
permits, franchises, patents, copyrights, trademarks and tradenames, or rights
thereto, necessary to conduct its businesses substantially as now conducted and
as presently proposed to be conducted, and Debtor is not in violation of any
valid rights of others with respect to any of the foregoing, except any
violations that could not reasonably be expected to have a Material Adverse
Effect.

(f)           Litigation and Judgments.  There is no action, suit,
investigation, or proceeding before or by any Governmental Authority or
arbitrator pending, or to the knowledge of Debtor, threatened against or
affecting Debtor that would, if adversely determined, have a Material Adverse
Effect.  There are no outstanding judgments against Debtor for which adequate
reserves have not been made.

(g)          Rights in Collateral; Liens.  Debtor has good and indefeasible
title to the Collateral, and none of the Collateral is subject to any lien,
except Permitted Encumbrances.

(h)          Debt.  Debtor has no Debt other than the Permitted Indebtedness.

(i)           Disclosure.  No statement, information, report, representation, or
warranty made by Debtor in the Loan Documents or furnished to Lender in
connection with the Loan Documents or any of the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements herein or therein not
misleading.  There is no fact known to Debtor which could reasonably be expected
to have a Material Adverse Effect that has not been disclosed in writing to
Lender.

(j)           Agreements.  Debtor is not a party to any indenture, loan, or
credit agreement, or to any lease or other agreement or instrument, or subject
to any charter or corporate or other organizational restriction which could
reasonably be expected to have a Material Adverse Effect.  Debtor is not in
default in any material respect in the performance, observance, or fulfillment
of any of the obligations, covenants,










 

or conditions contained in any agreement or instrument material to its
business.  Each Sale Agreement with each Seller is in full force and effect and
no material default in the performance of any agreement or obligation thereunder
by any party thereto shall have occurred and be continuing.

(k)          Compliance with Laws.  Debtor is not in violation of any law, rule,
regulation, order, or decree of any Governmental Authority or arbitrator, the
violation of which could reasonably be expected to have a Material Adverse
Effect.

(l)           Taxes; Governmental Charges.  Debtor has filed all federal, state
and local tax reports and returns required by any law or regulation to be filed
by it and has either duly paid all taxes, duties and charges indicated due on
the basis of such returns and reports, or made adequate provision for the
payment thereof, and the assessment of any material amount of additional taxes
in excess of those paid and reported is not reasonably expected.

(m)         Security Interest.  Debtor has and will have at all times full
right, power and authority to grant a security interest in the Collateral to
Lender in the manner provided herein, free and clear of any lien, security
interest or other charge or encumbrance other than for the Permitted
Encumbrances.

(n)          Location.  Debtor’s chief executive office and the office where the
records concerning the Collateral are kept are at its address set forth on the
signature page hereof.

(o)          Solvency.  On the Effective Date and on the date of the Loan,
Debtor will be and after giving effect to the Loan, will be, solvent.

(p)          Single Purpose Entity.  Debtor hereby represents warrants and
covenants that Debtor is, and shall be until payment in full of the
Indebtedness, a single purpose entity, and Debtor shall engage in no other
business but those reasonably related to its ownership of the Consumer Loans.

6.            Representations and Warranties Concerning the Eligible
Receivables.  Debtor hereby represents and warrants to Lender:

(a)          Collateral.  With respect to the Collateral at the time the
Collateral becomes subject to a lien in favor of Lender, Debtor covenants,
represents and warrants: (i) Debtor shall be the sole owner, free and clear of
all liens (except for Permitted Encumbrances), and shall be fully authorized to
sell, transfer, pledge and/or grant a security interest in each and every item
of said Collateral; (ii) Debtor shall maintain books and records pertaining to
the Collateral in such detail, form and scope as Lender shall reasonably
require; and (iii) Lender has a FIRST (1st) priority perfected lien on the
Collateral (subject only to Permitted Encumbrances).

(b)          No Adverse Selection.  The Consumer Loans sold or transferred to
Debtor by Seller have not been selected in a manner adverse to Debtor or Lender.

(c)          Replacement of Certain Consumer Loans.

(i)           If within ONE HUNDRED TWENTY (120) days of purchase it is
determined that an outstanding Consumer Loan: (i) was not, at the time of
purchase an Eligible Consumer Loan; or (ii) an event of default has occurred and
is continuing with respect to such Consumer Loan under the Consumer Loan
Documents, Debtor shall or shall cause Seller to either repurchase or replace
the subject Consumer Loan with a Consumer Loan with an outstanding principal
balance equal to or greater than a non-conforming Consumer Loan that is an
Eligible Consumer Loan.

(ii)          If the PRA Concentration Percentage exceeds the PRA Concentration
Limit (as reported in any Consumer Loan Value Certificate) (a “PRA Level 1
Trigger”), within THIRTY (30) days of delivery of the applicable Consumer Loan
Value Certificate, Debtor shall have the right, but not the obligation, to cause
Seller to replace the PRA Eligible Consumer Loans in excess of the PRA
Concentration










 

Limit with Installment Eligible Consumer Loans with an outstanding principal
balance equal to or greater than subject PRA Eligible Consumer Loans.

(d)          Compliance with Laws; Enforceability; Modification; Required
Documents, Etc.  Each Consumer Loan and each Consumer Loan Document related
thereto: (i) has been made and serviced in compliance, in all material respects,
with the Underwriting Guidelines, Servicing Standards and all requirements of
all Consumer Financial Services Laws; (ii) is genuine, valid, duly authorized,
properly executed and enforceable in accordance with the terms set forth
therein, without defense or offset an amount indisputably owed by the Consumer
Obligor therein named, for a fixed sum as set forth in the Consumer Loan Note;
(iii) has not been modified or amended and has not had any requirements thereof
waived except as authorized by the Underwriting Guidelines and Servicing
Standards; (iv) complies with the terms of this Agreement; (v) in the case of
such Consumer Loan, it has been fully advanced in the face amount thereof; and
(vi) all documents relating to a Consumer Loan shall be legally sufficient and
compliant under all applicable Consumer Financial Services Laws and shall be
legally enforceable in accordance with their terms except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and except to the extent specific remedies may
generally be limited by equitable principles.

(e)          Underwriting.  Each Consumer Loan was underwritten in all material
respects accordance with the Underwriting Guidelines applicable to such Consumer
Loan.

(f)           Collection Practices.  The Servicing Standards used by the
applicable Seller with respect to a Consumer Loan have been in all respects
legal, proper, prudent and customary in the consumer lending and servicing
business with respect to consumer loans similar to the Consumer Loans and comply
in all material respects with all applicable municipal, state or federal laws or
regulations.

(g)          Eligible Consumer Loan.  Each Consumer Loan included in the
Consumer Loan Value is an Eligible Consumer Loan.

7.            Covenants.  Until all Indebtedness of Debtor under the Loan
Documents is indefeasibly paid or performed, and Lender has no further
commitment to lend under the Credit Facility, Debtor agrees and covenants as
follows:

(a)          Reporting Requirements.  Debtor shall furnish or caused to be
furnished to Lender:

(i)           Within FORTY-FIVE (45) days after the end of each fiscal quarter
of Debtor commencing with the first fiscal quarter of Debtor ending after the
Effective Date: (1) internally prepared balance sheets, statements of operations
and retained earnings and statements of cash flows of Debtor as at the end of
such quarter; (2) a report of Debtor’s net bad debt for such quarter; (3)
monthly static pool reports for each month in such quarter, detailing Debtor’s
weighted average internal rate of return and annual percentage rate for all
Consumer Loans and (4) cash on cash returns and weighted average days to
collection, all in reasonable detail and, in the case of clause (1) certified by
an authorized Person on behalf of Debtor as fairly presenting, in all material
respects, the financial position of Debtor and as of the end of such quarter and
the results of operations and cash flows of Debtor for such quarter, in
accordance with GAAP, subject to the absence of footnotes and normal year-end
adjustments;

(ii)          Within ONE HUNDRED TWENTY (120) days after the end of each fiscal
year of Debtor, balance sheets, statements of operations and retained earnings
and statements of cash flows of Debtor, Debtor as at the end of such fiscal
year, all in reasonable detail and certified by an authorized Person on behalf
of Debtor as fairly presenting, in all material respects, the financial position
of Debtor and as of the end of such fiscal year and the results of operations
and cash flows of Debtor for such fiscal year, in accordance with GAAP;

(iii)         Simultaneously with the delivery of the financial statements of
Debtor by clauses (i) and (ii) of this Section 8(a), a certificate of an
authorized Person on behalf of Debtor stating that such










 

authorized Person has reviewed the provisions of this Agreement and the other
Loan Documents and has made or caused to be made under his or her supervision a
review of the condition and operations of Debtor during the period covered by
such financial statements with a view to determining whether Debtor was in
compliance with all of the provisions of this Agreement and such Loan Documents
at the times such compliance is required hereby and thereby, and that such
review has not disclosed, and such authorized Person has no knowledge of, the
existence during such period of an Event of Default or, if an Event of Default
exists, describing the nature and period of existence thereof and the action
which Debtor proposes to take or have taken with respect thereto;

(iv)         On the SECOND (2nd) Business Day of each week commencing with the
first week ending after the Effective Date, the weekly reconciliation and
summaries received by Debtor from each Seller with respect to the Consumer Loans
in substantially the form attached hereto as Exhibit C.  In connection with such
reconciliation and summary, Debtor shall deliver to Lender a weekly report
identifying those Consumer Loans which shall constitute Collateral for Lender;

(v)          On the FIFTEENTH (15th) day of each month, a Consumer Loan Value
Certificate, current as of the close of business on the last Business Day,
supported by schedules showing the derivation thereof in substantially the form
attached hereto as Exhibit A, provided that the Consumer Loan Value set forth in
the Consumer Loan Value Certificate shall be effective from and including the
date such Consumer Loan Value Certificate is duly received by Lender but not
including the date on which a subsequent Consumer Loan Value Certificate is
received by Lender, unless Lender disputes the eligibility of a Consumer Loan
included in the calculation of the Consumer Loan Value by written notice of such
dispute to Debtor;

(vi)         Promptly after submission to any Governmental Authority, all
documents and information furnished to a Governmental Authority in connection
with any investigation of Debtor, a Seller, Parent, or OpCo with respect to a
Consumer Loan subject to this Agreement other than routine inquiries by such
Governmental Authority;

(vii)        As soon as possible, and in any event within ONE (1) Business Day
after the occurrence of an Event of Default, a Default, a Parent Default or the
occurrence of any event or development that has had or could reasonably be
expected to have a Material Adverse Effect of the kind described in clause (a)
of such definition only, the written statement of an authorized Person on behalf
of Debtor setting forth the details of such Event of Default, Default, Parent
Default or other event or development having a Material Adverse Effect of the
kind described in clause (a) of such definition only and the action which
Debtor, or OpCo and/or Parent (as the case may be) proposes to take with respect
thereto;

(viii)       Promptly after the commencement thereof but in any event not later
than FIVE (5) Business Days after service of process with respect thereto on, or
the obtaining of knowledge thereof by, Debtor, notice of each action, suit or
proceeding before any court or other Governmental Authority or other regulatory
body or any arbitrator which could reasonably be expected to have a Material
Adverse Effect;

(ix)         As soon as possible and in any event within FIVE (5) Business Days
after execution, receipt or delivery thereof, copies of any material notices
that Debtor and/or a Seller executes or receives in connection with any Sale
Agreement;

(x)          Promptly notify Lender of the occurrence of any default by Seller
in the performance of any material obligations with respect to any Consumer
Loans with an aggregate value in excess of TWENTY-FIVE THOUSAND AND 00/100
DOLLARS ($25,000.00);

(xi)         Promptly notify Lender of any and all material adverse changes in
Debtor’s financial condition and all claims made against Debtor that could
materially affect the financial condition of Debtor;










 

(xii)        Within THIRTY (30) days of filing (but in no event by later than
NOVEMBER 30 of the calendar year immediately following the year for which such
tax returns are filed), a copy of Debtor’s annual federal income tax returns
(together with all schedules and exhibits thereto);

(xiii)       Promptly upon request, such other information concerning the
condition or operations, financial or otherwise, of Debtor, Parent, OpCo, any
Seller, or the Consumer Loans as Lender may from time to time reasonably
request;

(xiv)       As of the SEVENTH (7th), FOURTEENTH (14th), TWENTY-FIRST (21st) and
LAST day of each month, provide weekly reports substantially in the form of
Exhibit F attached hereto, for (i) the operations of the Parent and its
Subsidiaries on a consolidated basis and (ii) cash basis net revenue of the
Parent and its Subsidiaries, with such reports to be delivered to the Lender no
later than THREE (3) Business Days following the 7th, 14th, 21st, and last date
of each month;

(xv)        From and after the Effective Date, not permit Adjusted EBITDA of the
Parent and its Subsidiaries for the year-to-date period ending on the last day
of each month based upon the Parent’s interim monthly financial statements to be
less than EIGHTY PERCENT (80%) of the Parent’s and its Subsidiaries’ projected
Adjusted EBITDA based on the financial projections of the Parent and its
Subsidiaries in each case, as certified by a financial officer pursuant to a
certificate and delivered to the Lender no later than THIRTY (30) days following
the last day of each month, accompanied by a report detailing, on a line-item
basis, the computation of Adjusted EBITDA.  Debtor shall provide Lender with the
projected Adjusted EBITDA (by month) for the Parent and its Subsidiaries for the
period from the Effective Date though and including APRIL 30, 2021 (as set forth
on Schedule III attached hereto).  For the purposes of this Section 8(a)(xv),
the term “Adjusted EBITDA” shall mean, with respect to any Person, “the net
income (loss) attributable to such person, determined in accordance with GAAP,
plus interest, taxes, depreciation, amortization, non-cash compensation, on a
consolidated basis inclusive of Unrestricted Subsidiaries (as such term is
defined in the Parent Credit Agreement) and eliminating any intra-company
entries; provided, any advisory or other fees of the Investors, as well as any
other one-time or nonrecurring expenses, shall only be added if approved by the
Lender in its sole discretion; and provided further that with respect to the
retail insurance business joint venture, MD-JV LLC, the income/loss shall be on
a cash basis; and

(xvi)       From and after the Effective Date, deliver to the Lender a
certificate in the form of Exhibit F attached hereto, and as certified by a
financial officer as to compliance with the covenant set forth in Sections 4(e)
and 4(f) hereof, which certificate shall also include a daily report setting
forth a summary of PRA Eligible Consumer Loans (including principal amounts
thereof and type of PRA Eligible Consumer Loans) sold to Debtor on such Business
Day, by no later than 5:00 p.m. prevailing Eastern Time of the following
Business Day following each determination thereof.

(b)          Compliance with Laws.  Debtor will comply in material respects with
all applicable Consumer Financial Services Laws imposed by any Governmental
Authority upon Debtor and its businesses, operations and properties where the
failure to perform or comply could have a Material Adverse Effect.  Debtor will
cause each Seller to comply in all material respects with all applicable
Consumer Financial Services Laws imposed by any Governmental Authority upon
Seller with respect to each Consumer Loan.

(c)          Collateral Agency Agreements.  Debtor shall obtain written
Collateral Agency Agreements with each Seller, in form and substance
satisfactory to Lender.

(d)          Payment of Obligations.  Debtor will pay its obligations, including
tax liabilities, that, if not paid, could become a lien on any of the
Collateral, before the same shall become delinquent or in default, except where:
(i) the validity or amount thereof is being contested in good faith by
appropriateproceedings; and (ii) Debtor has set aside on its books adequate
reserves with respect thereto in accordance with GAAP.

(e)          Maintenance and Conduct of Business.  Debtor will: (i) keep,
maintain and preserve all property and assets material to the conduct of its
business; and (ii) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges, agreements and franchises material to the conduct
of its business.  Debtor will cause each Sale










 

Agreement relating to a Seller to remain in full force and effect and cause each
Seller or other Person to perform all of its obligations thereunder with respect
to the Consumer Loans.

(f)           Books and Records; Inspection Rights.  Debtor will keep proper
books of record and account in which full, true and correct entries in all
material respects are made of all dealings and transactions in relation to its
business and activities.  Debtor will permit any representatives designated by
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.  Debtor shall
cause each Seller to permit Lender or its agents to inspect, from time to time,
the books, records, and operations of each Seller with respect to Consumer Loans
and to conduct or cause to be conducted such field audits as may be reasonably
required by Lender with respect the Consumer Loans.  Lender and any designee of
Lender shall be provided with full access to data and information via the
applicable system of record in order to view, monitor, reconcile and reproduce
the credit and legal files demonstrating the existence of the Consumer Loans and
the Debtor’s exclusive ownership thereof, including, without limitation, all
disbursement and payment activity in connection therewith.  Lender shall comply
with all applicable laws relating to viewing personal information relating to
Consumer Loans.

(g)        Compliance with Agreements.  Debtor will comply, in all material
respects with all material agreements, contracts and instruments binding on it
or affecting the Collateral or its business.

(h)        Notice of Indebtedness.  Debtor will promptly inform Lender of the
creation, incurrence or assumption by Debtor of any actual or contingent
liabilities not permitted under this Agreement.

(i)         Ownership and Liens.  Debtor will maintain good and indefeasible
title to the Collateral free and clear of all liens, security interests,
encumbrances or adverse claims, except for Permitted Encumbrances.  Debtor will
cause any financing statement or other security instrument with respect to the
Collateral to be terminated, except for Permitted Encumbrances and the filing of
Debtor as buyer against a Seller as seller.  Debtor will defend at its expense
Lender’s right, title and security interest in and to the Collateral against the
claims of any third party.

(j)         Notice of Pledge.  Debtor will: (i) cause Debtor’s internal system
to identify each Consumer Loan is pledged by Debtor; and (ii) after the
occurrence and during the continuation of an Event of Default, upon written
request from Lender, cause each Consumer Loan Note evidencing a Consumer Loan to
have conspicuously printed thereon the notation providing notice that such
Consumer Loan Note has been pledged by Debtor to Lender.

(k)        Electronic Records.  Each of the electronic originals of the Consumer
Loan Documents for Consumer Loans originated via the internet shall clearly
indicate that it is not intended to be a “transferable record” under UETA or
otherwise, or, alternatively, be an “authoritative” original held by an
acceptable electronic document custodian.   Debtor shall cause each Seller to
preserve the “original” electronic source documents relating to Collateral
stored on servers and back-up systems in native format, and provide Lender (or
its designated custodian) upon reasonable request with a copy thereof in native
format, together with all metadata and any other embedded information.  The
electronic records of Consumer Loans originated via the retail segment shall be
systematically marked indicating they have been sold to Debtor and are secured
by Lender.  The paper original of such documents shall be preserved and made
available to Lender upon reasonable request together with all metadata and any
other embedded information.

(l)           Collateral Account.  Debtor shall cause all payments relating to
each Consumer Loan to be deposited into the Collateral Deposit Account and shall
hold all payments received in connection with each Consumer Loan in trust for
Lender pending deposit into a Collateral Deposit Account.

(m)         Fundamental Change.  Debtor will not: (i) make any material change
in the nature of its business as carried on as of the date hereof; (ii)
liquidate, merge or consolidate with or into any other Person; (iii) make a
change in organizational structure or the jurisdiction in which it is organized;
or (iv) permit the










 

transfer of any equity interest in Debtor without the prior written consent of
Lender if such transfer (together with any prior transfer) shall result in a
change of ownership (beneficial or actual) of more than TEN PERCENT (10.00%) of
the equity interest in Debtor with respect to any Person (which consent shall
not be unreasonably withheld or delayed).

(n)          Indebtedness.  Debtor (without the prior written consent of Lender
not to be unreasonably withheld or delayed) will not create, incur, assume or
permit to exist any Debt except for the following (“Permitted Indebtedness”):

(i)           The Indebtedness created hereunder;

(ii)          Debt incurred in the ordinary course of business not to exceed ONE
HUNDRED THOUSAND AND 00/100 DOLLARS ($100,000.00) ) in the aggregate at any time
outstanding; and

(iii)         Subject to Section 8(w), other Debt owing to a Seller, which Debt
was incurred in connection with the purchase of a Consumer Loan and which shall
be subordinated to the Indebtedness on terms and conditions acceptable to Lender
(the “Subordinate Indebtedness”).  All Subordinate Indebtedness existing as of
the Effective Date is set forth on Schedule IV attached hereto.

(o)        Loans.  Debtor will not make loans or guarantee any obligation of any
other Person or entity other: (i) than loans or advances to employees of Debtor
not to exceed TWENTY-FIVE THOUSAND AND 00/100 DOLLARS ($25,000.00) in the
aggregate outstanding at any time, including such loans and advances outstanding
on the Effective Date; and (ii) the Consumer Loans.

(p)        Transactions With Affiliates.  Debtor will not enter into any
transaction, including, without limitation, the purchase, sale or exchange of
property or the rendering of any service, with any Affiliate of Debtor, except
in the ordinary course of and pursuant to the reasonable requirements of
Debtor’s business and upon fair and reasonable terms no less favorable to Debtor
than would be obtained in a comparable arm’s‑length transaction with a Person or
entity not an Affiliate of Debtor.

(q)        Dividends or Distributions.  From and after the occurrence of a
Dividend Restriction Event and/or from and after the last day of each month
through the date Debtor delivers to Lender the Consumer Loan Value Certificate
for such month (due with FIFTEEN (15) days after the end of such month in
accordance with Section 8(a)(v) hereof), Debtor shall not: (i) declare or pay
any dividend or other distribution, direct or indirect, on account of any equity
interest of Debtor, now or hereafter outstanding; (ii) make any repurchase,
redemption, retirement, defeasance, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any equity interest of
Debtor or any direct or indirect parent of Debtor, now or hereafter outstanding;
(iii) make any payment to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights for the purchase or acquisition of shares of
any class of equity interest of Debtor, now or hereafter outstanding; (iv)
return any equity interest to any equity holders of Debtor, or make any other
distribution of property, assets, shares of equity interest, warrants, rights,
options, obligations or securities thereto as such; or (v) pay any management
fees or any other fees or expenses (including the reimbursement thereof by
Debtor) pursuant to any management, consulting or other services agreement to
any of the shareholders or other equity holders of Debtor.  “Dividend
Restriction Event” means the occurrence of any of the following: (1) an Event of
Default shall have occurred and be continuing; (2) a Default shall have occurred
and be continuing; (3) a Level 1 Trigger shall have occurred and be continuing
either immediately before, or would occur immediately after, giving effect to
any such payment, dividend or distribution under this Section; and/or (4) a
Consumer Loan Value Deficiency exists or would exist after making such payment,
dividend or distribution.  Notwithstanding anything herein to the contrary, the
total dividends and/or other distributions made by Debtor on account of any
equity interests in Debtor shall not exceed the Monthly Dividend Cap in any
calendar month.  Notwithstanding the foregoing, Debtor may pay an additional
dividend as of Debtor’s fiscal year end not to exceed TEN MILLION AND 00/100
DOLLARS provided that Lender shall have consented to such dividend in its sole
discretion.

(r)         Transfer or Encumbrance.  Debtor will not: (i) sell, assign (by
operation of law or otherwise), transfer, exchange, lease or otherwise dispose
of any of the Collateral; (ii) grant a lien or security










 

interest in or execute, file or record any financing statement or other security
instrument with respect to the Collateral; or (iii) deliver actual or
constructive possession of any of the Collateral to any party other than Lender
or a Seller who is acting in its capacity as special limited agent and custodian
for Debtor on such terms and conditions as are approved by Lender provided, that
such Seller has executed and delivered to Lender a Collateral Agency Agreement.

(s)         Impairment of Security Interest.  Debtor will not and will not
permit any Seller to take any action that would in any manner impair the
enforceability of Lender’s security interest in any Collateral.

(t)         Compromise of Collateral.  Debtor will not and will not permit any
Seller to adjust, settle, compromise, amend or modify any Collateral, except an
adjustment, settlement, compromise, amendment or modification in good faith and
in the ordinary course of business and in accordance with the Servicing
Standards; provided,  however, this exception shall terminate following written
notice from Lender upon the occurrence and during the continuation of an Event
of Default.  Debtor shall provide to Lender such information concerning: (i) any
adjustment, settlement, compromise, amendment or modification of any Collateral;
and (ii) any claim asserted by any account debtor for credit, allowance,
adjustment, dispute, setoff or counterclaim, as Lender may reasonably request
from time to time.

(u)          Certain Agreements.  Debtor will not and will not permit any Seller
to agree to any material change to or material waiver of any of its rights under
any Sale Agreement or any other material contract relating to the Collateral.

(v)          Limitations on Credit and Collection Policies.  Debtor will not
permit and will not allow any Seller to make any material change in the
Servicing Standards, which change would, based upon the facts and circumstances
in existence at such time, reasonably be expected to materially adversely affect
the collectability, credit quality or characteristics of the Eligible Consumer
Loan, taken as a whole, or the ability of Debtor or such Seller to perform its
obligations or the ability of Lender to exercise any of their rights and
remedies, hereunder or under any other Loan Document.

(w)         Open-End Medium-Term Consumer Loans.  Debtor and Lender acknowledge
that: (i) the Open-End Medium Term Consumer Loans are opened-ended loans and
that, after the effective date for a Open-End Medium Term Consumer Loan,
additional advances may be made with respect to such Open-End Medium-Term
Consumer Loan (each, an “Additional Loan” and, collectively, the “Additional
Loans”); and (ii) the Purchased Consumer Loans (as defined in the Master Sale
Agreement) may include such Additional Loans.  To the extent applicable, Annex A
to each Purchase and Sale Transaction Agreement (as defined in the Master Sale
Agreement) will include Additional Loans, and the portion of the Purchase Price
(as defined in the Master Sale Agreement) attributable to the Additional Loans
shall be referred to as a “Purchase Price Adjustment.”  Notwithstanding anything
to the contrary contained herein, Debtor may pay to the applicable Seller such
Purchase Price Adjustments for each Additional Loan.

(x)          New Collateral Loans.  Other than the replacement of Collateral
Loans in accordance with the terms of Section 7(c), Debtor shall not acquire any
additional Collateral Loans: (i) from and after MARCH 31, 2021 or (ii) after the
occurrence and during the continuation of a Parent Default.

(y)          Internet Loans.  The electronic original of the Consumer Loan
Documents for Internet Loans shall clearly indicate that it is not intended to
be a “transferable record” under the Uniform Electronic Transaction Act or
otherwise, or, alternatively, be an “authoritative” original held by an
acceptable electronic document custodian pursuant to an agreement between such
custodian, Debtor and Lender in form and substance reasonably satisfactory to
Debtor and Lender (such agreement to be executed within NINETY (90) days of the
Effective Date).  Debtor shall cause each Seller to preserve the “original”
electronic source documents stored on servers and back-up systems in native
format, and provide Lender (or its designated custodian) with a copy thereof in
native format, together with all metadata and any other embedded data.

(z)          Back Up Servicing.  Debtor will retain a third party backup
servicer acceptable to Lender in its reasonable discretion, and shall have a
backup servicing agreement as approved by Lender for the Consumer Loans.  After
the occurrence and during the continuation of an Event of Default, Lender may










 

require that the backup servicer have the sole right to manage and contract for
ACH withdrawal and remote check processing with all collections drafted directly
into a segregated collection account maintained for the benefit of Lender.  The
backup servicing agreement will provide for the priority payment of the backup
servicing fees, will contain customary representations, warranties and
indemnities and be in form and substance reasonably acceptable to Debtor and
Lender.  Debtor shall provide updated loan data to the Backup Servicer on a
weekly basis.  Lender shall have the right to require the replacement of the
current backup servicer in its sole discretion.

(aa)         Covenants with Respect to a Seller.  Debtor will and will cause
each Seller to:

(i)           Maintain all licenses and permits required by applicable
municipal, state and federal law and/or regulation in connection a Consumer
Loan;

(ii)          Maintain operations in a manner materially compliant with all
Consumer Financial Services Law and shall provide to Lender a summary of each
annual state exam finding along with a certification by Debtor as to material
compliance with Consumer Financial Services Law;

(iii)         Conduct an audit of each store through which Consumer Loans are
originated no less than TWO (2) times per year which audit shall be based on the
internal audit checklist attached hereto as Exhibit D, and shall certify as to
the ongoing material compliance with Consumer Financial Services Law as
determined by such audits;

(iv)         Service the Consumer Loans in accordance with the Servicing
Standards, the Sale Agreement and all applicable Consumer Financial Services
Laws, ensure that no Seller’s Underwriting Guidelines shall be materially
amended without the written consent of the Lender;

(v)          Hold the Consumer Loan Documents for the benefit of Lender pursuant
to a Collateral Agency Agreement;

(vi)         Debtor shall not pay and shall not permit Seller to accept any
servicing fee with respect to the Consumer Loans (the “Servicing Fee”) in excess
of ONE AND ONE HALF OF ONE PERCENT (1.50%) of the average outstanding principal
balance of the Eligible Consumer Loans for any month; and

(vii)        Debtor shall not pay and Seller shall not accept any servicing fee
when a Level 1 Trigger has occurred and is continuing.

(bb)        Eligible Consumer Loans.   Debtor shall use its best efforts to
maximize the percentage of Eligible Consumer Loans that are Medium Term Loans to
the extent that Medium Term Loans are available and will not create coverage
defaults in other credit facilities of Affiliates of Debtor.

(cc)         Cash Flow Coverage Ratio.  Debtor shall maintain a Cash Flow
Coverage Ratio of less than 3.0:1.0 for any month during the term of the Credit
Facility.

(dd)        PRA Receivables.  Neither Debtor nor Parent shall create any
Subsidiaries or other special purpose entity structures for the purpose of
purchasing any PRA Receivables.

(ee)         Depository Relationships.  Debtor’s deposit accounts are set forth
on Schedule II attached hereto and shall cause each depository bank to establish
a Control Agreement in favor of Lender.

8.            Rights of Lender.  Lender shall have the rights contained in this
Section at all times that this Agreement is effective.

(a)          Financing Statements.  Debtor hereby authorizes Lender to file,
without the signature of Debtor, one or more financing or continuation
statements, and amendments thereto, relating to the Collateral.










 

(b)          Power of Attorney.  So long as the Indebtedness shall be
outstanding, Debtor hereby irrevocably appoints Lender as Debtor’s
attorney‑in‑fact, such power of attorney being coupled with an interest, with
full authority in the place and stead of Debtor and in the name of Debtor or
otherwise, from time to time following the occurrence and during the
continuation of an Event of Default in Lender’s reasonable discretion, to take
any action and to execute any instrument which Lender may deem necessary or
appropriate to accomplish the purposes of this Agreement.  All acts of said
attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission (other than
acts of omission or commission constituting gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction), or for any error of judgment or mistake of fact or law; this
power being coupled with an interest is irrevocable until the Loan and other
Indebtedness under the Loan Documents are paid in full and all of the Loan
Documents are terminated.

(c)          Performance by Lender.  If Debtor fails to perform any agreement or
obligation provided for in any Loan Document, Lender may itself perform, or
cause performance of, such agreement or obligation, and the expenses of Lender
incurred in connection therewith shall be a part of the Indebtedness, secured by
the Collateral and payable by Debtor on demand.

(d)          Control Agreement.  During the continuance of a Default or Event of
Default, Lender may immediately exercise its rights and remedies under the
Control Agreement without further notice to Debtor, Seller or any other Person.

(e)          Collection of Consumer Loans; Management of Collateral.  Nothing
herein contained shall be construed to constitute Lender as agent of Debtor for
any purpose whatsoever, and Lender shall not be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof (other than
from acts of omission or commission constituting gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction).  Lender shall not, under any circumstance or in any event
whatsoever, have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Consumer Loans
or any instrument received in payment thereof or for any damage resulting
therefrom (other than acts of omission or commission constituting gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction).  Lender, by anything herein or in any assignment or
otherwise, does not assume any of the obligations under any contract or
agreement assigned to Lender and shall not be responsible in any way for the
performance by Debtor of any of the terms and conditions thereof.

9.            Events of Default.  Each of the following shall constitute an
“Event of Default” under this Agreement:

(a)          Payment Default.  The failure, refusal or neglect of Debtor to pay
when due any part of the principal of, or interest on the Indebtedness owing to
Lender by Debtor from time to time.

(b)          Performance or Warranty Default.  The failure of Debtor to timely
and properly observe, keep or perform any covenant, agreement, warranty or
condition required herein or in any of the other Loan Documents, other than with
respect to a payment default as set forth in Section 10(a) and the other
specifically enumerated Events of Default set forth in this Section, which is
not cured within FIVE (5) Business Days following written notice from Lender to
Debtor; provided, that: (i) if such default cannot be cured within FIVE (5)
Business Days; (ii) Debtor has, within such period, taken such actions as deemed
reasonably necessary and appropriate by Lender to cure such default; and (iii)
Debtor shall continue to diligently pursue such actions, such cure period shall
be extended for a period of THIRTY (30) days.

(c)          Representations.  Any representation contained herein or in any of
the other Loan Documents made by Debtor is false or misleading in any material
respect.

(d)          Default Under Other Indebtedness.  The occurrence of (i) any “Event
of Default” as defined in the Parent Credit Agreement; or (ii) any event which
results in the acceleration of the maturity of any indebtedness for borrowed
money in an aggregate principal amount in excess of ONE HUNDRED










 

THOUSAND AND 00/100 DOLLARS ($100,000.00) owing by Debtor to any third party
under any agreement or understanding.

(e)          Insolvency.  If Debtor, Seller, OpCo or Parent: (i) becomes
insolvent, or makes a transfer in fraud of creditors, or makes an assignment for
the benefit of creditors, or admits in writing its inability to pay its debts as
they become due; (ii) generally is not paying its debts as such debts become
due; (iii) has a receiver, trustee or custodian appointed for, or take
possession of, all or substantially all of its assets, either in a proceeding
brought by it or in a proceeding brought against it and such appointment is not
discharged or such possession is not terminated within SIXTY (60) days after the
effective date thereof or it consents to or acquiesces in such appointment or
possession; (iv) files a petition for relief under the United States Bankruptcy
Code or any other present or future federal or state insolvency, Bankruptcy or
similar laws (all of the foregoing hereinafter collectively called “Applicable
Bankruptcy Law”) or an involuntary petition for relief is filed against it under
any Applicable Bankruptcy Law and such involuntary petition is not dismissed
within SIXTY (60) days after the filing thereof, or an order for relief naming
it is entered under any Applicable Bankruptcy Law, or any composition,
rearrangement, extension, reorganization or other relief of debtors now or
hereafter existing is requested or consented to by it; or (v) fails to have
discharged within a period of SIXTY (60) days any attachment, sequestration or
similar writ levied upon any property of it.

(f)           Judgment.  The entry of any judgment against Debtor or the
issuance or entry of any attachments or other liens (other than Permitted
Encumbrances) against any of the property of Debtor for an amount in excess of
ONE HUNDRED THOUSAND AND 00/100 DOLLARS ($100,000.00) (individually or in the
aggregate) if uninsured, undischarged, unbonded or undismissed on the date on
which such judgment could be executed upon.

(g)          Action Against Collateral.  The Collateral or any portion thereof
is taken on execution or other process of law in any action.

(h)          Action of Lien Holder.  The holder of any lien or security interest
on any of the Collateral (without hereby implying the consent of Lender to the
existence or creation of any such lien or security interest on the Collateral),
declares a default thereunder or institutes foreclosure or other proceedings for
the enforcement of its remedies thereunder.

(i)           Material Adverse Effect.  Any event shall have occurred or is
continuing which shall have had a Material Adverse Effect.

(j)           Seller Default.  A Seller shall default in the performance of any
material obligation (as determined by Lender in its sole discretion) to Debtor
with respect to any Consumer Loans which is not cured within FIVE (5) Business
Days following written notice from Lender to Debtor; provided, that: (i) if such
default cannot be cured within FIVE (5) Business Days; (ii) Seller has, within
such period, taken such actions as deemed reasonably necessary and appropriate
by Lender to cure such default; and (iii) Seller shall continue to diligently
pursue such actions, such cure period shall be extended for a period of THIRTY
(30) days.

(k)          Loan Documents.  (i) The Loan Documents shall at any time after
their execution and delivery and for any reason cease (1) to create a valid and
perfected first priority security interest in and to the Collateral; or (2) to
be in full force and effect or shall be declared null and void, or (ii) the
validity of enforceability hereof shall be contested by Debtor or any other
Person party thereto.

(l)           Level 1 Trigger.  Any Level 1 Trigger exists for THREE (3) months
(whether consecutive or non-consecutive) in any SIX (6) month period during the
term of the Credit Facility (as reported in the Consumer Loan Value Certificates
delivered pursuant to Section 8(a)(v) hereof.

Nothing contained in this Agreement shall be construed to limit the events of
default enumerated in any of the other Loan Documents and all such events of
default shall be cumulative.










 

10.          Remedies and Related Rights.  If an Event of Default shall have
occurred, and without limiting any other rights and remedies provided herein,
under any of the Loan Documents or otherwise available to Lender, Lender may
exercise one or more of the rights and remedies provided in this Section.

(a)          Remedies.  Upon the occurrence of any one or more of the foregoing
Events of Default, the entire unpaid balance of principal of the Note, together
with all accrued but unpaid interest thereon, and all other Indebtedness owing
to Lender by Debtor at such time shall, at the option of Lender, become
immediately due and payable without further notice, demand, presentation, notice
of dishonor, notice of intent to accelerate, notice of acceleration, protest or
notice of protest of any kind, all of which are expressly waived by Debtor;
provided,  however, concurrently and automatically with the occurrence of an
Event of Default under Section 10(e) further advances under the Loan Documents
shall automatically cease, the Indebtedness at such time shall, without any
action by Lender, become due and payable, without further notice, demand,
presentation, notice of dishonor, notice of acceleration, notice of intent to
accelerate, protest or notice of protest of any kind, all of which are expressly
waived by Debtor.  All rights and remedies of Lender set forth in this Agreement
and in any of the other Loan Documents may also be exercised by Lender, at its
option to be exercised in its sole discretion, upon the occurrence of an Event
of Default, and not in substitution or diminution of any rights now or hereafter
held by Lender under the terms of any other agreement.

(b)          Other Remedies.  Lender may from time to time at its discretion,
without limitation and without notice except as expressly provided in any of the
Loan Documents:

(i)           Exercise in respect of the Collateral all the rights and remedies
of a secured party under the Code (whether or not the Code applies to the
affected Collateral);

(ii)          Require Debtor to, and Debtor hereby agrees that it will at its
expense and upon request of Lender, assemble the Collateral as directed by
Lender and make it available to Lender at a place to be designated by Lender
which is reasonably convenient to both parties;

(iii)         Reduce its claim to judgment or foreclose or otherwise enforce, in
whole or in part, the security interest granted hereunder by any available
judicial procedure;

(iv)         Sell or otherwise dispose of, at its office, on the premises of
Debtor or elsewhere, the Collateral, as a unit or in parcels, by public or
private proceedings, and by way of one or more contracts (it being agreed that
the sale or other disposition of any part of the Collateral shall not exhaust
Lender’s power of sale, but sales or other dispositions may be made from time to
time until all of the Collateral has been sold or disposed of or until the
Indebtedness has been paid and performed in full), and at any such sale or other
disposition it shall not be necessary to exhibit any of the Collateral;

(v)          Buy the Collateral, or any portion thereof, at any public sale;

(vi)         Buy the Collateral, or any portion thereof, at any private sale if
the Collateral is of a type customarily sold in a recognized market or is of a
type which is the subject of widely distributed standard price quotations;

(vii)        Apply for the appointment of a receiver for the Collateral, and
Debtor hereby consents to any such appointment; and

(viii)       At its option, retain the Collateral in satisfaction of the
Indebtedness whenever the circumstances are such that Lender is entitled to do
so under the Code or otherwise.

Debtor agrees that in the event Debtor is entitled to receive any notice under
the Code, as it exists in the state governing any such notice, of the sale or
other disposition of any Collateral, reasonable notice shall be deemed given
when such notice is deposited in a depository receptacle under the care and
custody of the United States Postal Service, postage prepaid, at Debtor’s
address set forth on the signature page hereof,










 

TEN (10) days prior to the date of any public sale, or after which a private
sale, of any of such Collateral is to be held.  Lender shall not be obligated to
make any sale of Collateral regardless of notice of sale having been
given.  Lender may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

(c)         Application of Proceeds.  If any Event of Default shall have
occurred, Lender may at its discretion apply or use any cash held by Lender as
Collateral, and any cash proceeds received by Lender in respect of any sale or
other disposition of, collection from, or other realization upon, all or any
part of the Collateral as follows in such order and manner as Lender may elect:

(i)           to the repayment or reimbursement of the reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) incurred by Lender in connection with (1) the administration of the
Loan Documents, (2) the custody, preservation, use or operation of, or the sale
of, collection from, or other realization upon, the Collateral, and (3) the
exercise or enforcement of any of the rights and remedies of Lender hereunder;

(ii)          to the payment or other satisfaction of any liens and other
encumbrances upon the Collateral;

(iii)         to the satisfaction of the Indebtedness;

(iv)         by holding such cash and proceeds as Collateral;

(v)          to the payment of any other amounts required by applicable law; and

(vi)         by delivery to Debtor or any other party lawfully entitled to
receive such cash or proceeds whether by direction of a court of competent
jurisdiction or otherwise.

(d)          License.  Lender is hereby granted a license or other right to use,
following the occurrence and during the continuance of an Event of Default,
without charge, Debtor’s labels, patents, copyrights, rights of use of any name,
trade secrets, trade names, trademarks, service marks, customer lists and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral.

(e)          Deficiency.  In the event that the proceeds of any sale of,
collection from, or other realization upon, all or any part of the Collateral by
Lender are insufficient to pay all amounts to which Lender is legally entitled,
Debtor (unless otherwise provided) shall be liable for the deficiency, together
with interest thereon as provided in the Loan Documents.

(f)           Non‑Judicial Remedies.  In granting to Lender the power to enforce
its rights hereunder without prior judicial process or judicial hearing, Debtor
expressly waives, renounces and knowingly relinquishes any legal right which
might otherwise require Lender to enforce its rights by judicial
process.  Debtor recognizes and concedes that non‑judicial remedies are
consistent with the usage of trade, are responsive to commercial necessity and
are the result of a bargain at arm’s length.  Nothing herein is intended to
prevent Lender or Debtor from resorting to judicial process at either party’s
option.

(g)          Other Recourse.  Debtor waives any right to require Lender to
proceed against any third party, exhaust any Collateral or other security for
the Indebtedness, or to have any third party joined with Debtor in any suit
arising out of the Indebtedness or any of the Loan Documents, or pursue any
other remedy available to Lender.  Debtor further waives any and all notice of
acceptance of this Agreement and of the creation, modification, rearrangement,
renewal or extension of the Indebtedness.  Debtor further waives any defense
arising by reason of any disability or other defense of any third party or by
reason of the cessation from any cause whatsoever of the liability of any third
party.  Until all of the Indebtedness shall have been paid in full, no Obligor
shall have any right of subrogation and Debtor waives the right to enforce any
remedy which Lender has or may hereafter have against any third party, and
waives any benefit of and any right to participate in any other security
whatsoever now or hereafter held by Lender.  Debtor authorizes Lender, and










 

without notice or demand and without any reservation of rights against Debtor
and without affecting Debtor’s liability hereunder or on the Indebtedness to:
(i) take or hold any other property of any type from any third party as security
for the Indebtedness, and exchange, enforce, waive and release any or all of
such other property; (ii) apply such other property and direct the order or
manner of sale thereof as Lender may in its discretion determine; (iii) renew,
extend, accelerate, modify, compromise, settle or release any of the
Indebtedness or other security for the Indebtedness; (iv) waive, enforce or
modify any of the provisions of any of the Loan Documents executed by any third
party; and (v) release or substitute any third party.

(h)          No Waiver; Cumulative Remedies.  No failure on the part of Lender
to exercise, no delay in exercising and no course of dealing with respect to,
any right, power, or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power, or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.

(i)           Equitable Relief.  Debtor recognizes that in the event Debtor
fails to pay, perform, observe, or discharge any or all of the Indebtedness, any
remedy at law may prove to be inadequate relief to Lender.  Debtor therefore
agrees that Lender, if Lender so requests, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.

11.          Indemnity.  Debtor hereby indemnifies and agrees to hold harmless
Lender, and its officers, directors, employees, agents and representatives (each
an “Indemnified Person”) from and against any and all liabilities, obligations,
claims, losses, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature (collectively, the “Claims”) which may be
imposed on, incurred by, or asserted against, any Indemnified Person arising in
connection with the Loan Documents, the Indebtedness or the Collateral
(including without limitation, the enforcement of the Loan Documents and the
defense of any Indemnified Person’s actions and/or inactions in connection with
the Loan Documents).  WITHOUT LIMITATION, THE FOREGOING INDEMNITIES SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO ANY CLAIMS WHICH IN WHOLE OR IN PART
ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH AND/OR ANY OTHER
INDEMNIFIED PERSON, EXCEPT TO THE LIMITED EXTENT THE CLAIMS AGAINST AN
INDEMNIFIED PERSON ARE PROXIMATELY CAUSED BY SUCH INDEMNIFIED PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  If Debtor or any third party ever alleges
such gross negligence or willful misconduct by any Indemnified Person, the
indemnification provided for in this Section shall nonetheless be paid upon
demand, subject to later adjustment or reimbursement, until such time as: (a) a
court of competent jurisdiction enters a final judgment as to the extent and
effect of the alleged gross negligence or willful misconduct; or (b) Lender
expressly agrees in writing with Debtor that such Claim is proximately caused by
such Indemnified Person’s gross negligence or willful misconduct.  The
indemnification provided for in this Section shall survive the termination of
this Agreement and shall extend and continue to benefit each individual or
entity that is or has at any time been an Indemnified Person hereunder.

12.          Limitation of Liability and Releases.  As a material inducement to
Lender to enter into this Agreement and to grant the Loan to Debtor, all in
accordance with and subject to the terms and conditions of the Loan Documents,
Debtor, and its successors and assigns do hereby remise, release, acquit,
satisfy and forever discharge Lender, and all of the past, present and future
officers, directors, employees, agents, attorneys, representatives,
participants, heirs, successors and assigns of Lender from any and all manner of
debts, accountings, bonds, warranties, representations, covenants, promises,
contracts, controversies, arguments, liabilities, obligations, expenses,
damages, judgments, executions, actions, claims, demands and causes of action of
any nature whatsoever, whether at law or in equity, either now accrued or
hereafter maturing or whether known or unknown, which Debtor now has or
hereafter can, shall or may have by reason of any manner, cause or things, from
the Effective Date to and including the date on which all Indebtedness of Debtor
under the Loan Documents is indefeasibly paid and satisfied, including
specifically, but without limitation, matters arising out of, in connection with
or related to any and all obligations owed or owing to Lender under the Loan
Documents; or the Indebtedness evidenced and secured thereby.  Notwithstanding
anything in this Agreement or the other Loan Documents to the contrary
(including, without limitation, Section 12 of this Agreement), in no event will
Debtor be liable to Lender or any of its Affiliates for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses.










13.          No Duty.  All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Lender shall have the right to
act exclusively in the interest of Lender and shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to Debtor or any of Debtor’s equity holders or any other
Person.  Documents in connection with the transactions contemplated hereunder
have been prepared by HUSCH BLACKWELL LLP (“Lender’s Counsel”).  Debtor
acknowledges and understands that Lender’s Counsel is acting solely as counsel
to Lender in connection with the transaction contemplated herein, is not
representing Debtor in connection therewith, and has not, in any manner,
undertaken to assist or render legal advice to Debtor with respect to this
transaction.  Debtor has been advised to seek other legal counsel to represent
its interests in connection with the transactions contemplated herein.

14.          Waiver and Agreement.  Neither the failure nor any delay on the
part of Lender to exercise any right, power or privilege herein or under any of
the other Loan Documents shall operate as a waiver thereof, nor shall any single
or partial exercise of such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  No waiver of any provision in this Agreement or in any of the other
Loan Documents and no departure by Debtor therefrom shall be effective unless
the same shall be in writing and signed by Lender, and then shall be effective
only in the specific instance and for the purpose for which given and to the
extent specified in such writing.  No modification or amendment to this
Agreement or to any of the other Loan Documents shall be valid or effective
unless the same is signed by the party against whom it is sought to be enforced.

15.          Benefits.  This Agreement shall be binding upon and inure to the
benefit of Lender and Obligors, and their respective successors and assigns,
provided,  however, that no Obligor may, without the prior written consent of
Lender, assign any rights, powers, duties or obligations under this Agreement or
any of the other Loan Documents.

16.          Notices.  All notices, requests, demands or other communications
required or permitted to be given pursuant to this Agreement shall be in writing
and given by: (a) personal delivery; (b) expedited delivery service with proof
of delivery; or (c) United States mail, postage prepaid, registered or certified
mail, return receipt requested, sent to the intended addressee at the address
set forth on the signature page hereof and shall be deemed to have been received
either, in the case of personal delivery, as of the time of personal delivery,
in the case of expedited delivery service, as of the time of the expedited
delivery and in the manner provided herein, or in the case of mail, upon the
third day after deposit in a depository receptacle under the care and custody of
the United States Postal Service.  Any party shall have the right to change its
address for notice hereunder to any other location within the continental United
States by notice to the other party of such new address.

17.          Construction; Venue; Service of Process.  The Loan Documents shall
be governed by and construed in accordance with the laws of the State of New
York, without regards to the principles of conflicts of laws, and shall be
performable by the parties hereto in the city and county in Georgia where
Lender’s address set forth on the signature page hereof is located (the “Venue
Site”).  Any action or proceeding against Debtor under or in connection with any
of the Loan Documents may be brought in any state or federal court within the
Venue Site.  Debtor hereby irrevocably: (a) submits to the nonexclusive
jurisdiction of such courts; and (b) waives any objection it may now or
hereafter have as to the venue of any such action or proceeding brought in any
such court or that any such court is an inconvenient forum.  Debtor agrees that
service of process upon it may be made by certified or registered mail, return
receipt requested, at its address specified or determined in accordance with the
provisions in this Agreement.  Nothing in any of the other Loan Documents shall
affect the right of Lender to serve process in any other manner permitted by law
or shall limit the right of Lender to bring any action or proceeding against
Debtor or with respect to any of its property in courts in other
jurisdictions.  Any action or proceeding by Debtor against Lender shall be
brought only in a court located in the Venue Site.

18.          Invalid Provisions.  If any provisions of the Loan Documents are
held to be illegal, invalid or unenforceable under present or future laws, such
provision shall be fully severable and the remaining provisions of the Loan
Documents shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance.

19.          Expenses.  Debtor shall pay all reasonable costs and expenses
(including, without limitation, reasonable out of pocket attorneys’ fees) in
connection with: (a) the drafting and execution of the Loan Documents and the
transactions contemplated therein; (b) any action required in the course of
administration of the indebtedness










and obligations evidenced by the Loan Documents; and (c) any action in the
enforcement of Lender’s rights upon the occurrence of an Event of Default.

20.          Conflicts.  Except as otherwise expressly provided in the Note, in
the event any term or provision of this Agreement is inconsistent with or
conflicts with any provision of the other Loan Documents, the terms and
provisions contained in this Agreement shall be controlling.

21.          Counterparts.  The Loan Documents may be separately executed in any
number of counterparts, each of which shall be an original, but all of which,
taken together, shall be deemed to constitute one and the same instrument.

22.          Survival.  All representations and warranties made in the Loan
Documents or in any document, statement, or certificate furnished in connection
with this Agreement shall survive the execution and delivery of the Loan
Documents, and no investigation by Lender or any closing shall affect the
representations and warranties or the right of Lender to rely upon them.

23.          Waiver of Right to Trial by Jury.  THE PARTIES HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF THE LOAN DOCUMENTS
OR THE ACTS OR FAILURE TO ACT OF OR BY LENDER IN THE ENFORCEMENT OF ANY OF THE
TERMS OR PROVISIONS OF THE LOAN DOCUMENTS.

24.          Patriot Act Notice.  Lender hereby notifies Debtor that pursuant to
the requirements of Section 326 of the USA Patriot Act of 2001, 31 U.S.C. §5318
(the “Act”), that Lender is required to obtain, verify and record information
that identifies Debtor, which information includes the name and address of
Debtor and other information that will allow such Lender to identify Debtor in
accordance with the Act.

25.          Regulation B—Notice of Joint Intent.  If Obligors are more than one
Person, Federal Regulation B (Equal Credit Opportunity Act) requires lender to
obtain evidence of such Person’s intention to apply for joint credit.  Such
Person’s signature below shall evidence such intent.  Such Person’s intent shall
apply to future related extensions of joint credit and joint guaranty.

26.          Relationship of Debtor and Sellers.  Lender acknowledges that
Debtor does not own any equity in any of the Sellers and does not control any of
the voting equity of Sellers and is not otherwise in the management of the
Sellers.  Accordingly, to the extent that this Agreement provides that Debtor
will cause Seller to take or not take any actions, there are provisions in the
Sale Agreement to provide Lender and Debtor with certain contractual assurances
that Debtor will be able to cause Seller to take or not take any such actions.

27.          Notice of Final Agreement.  It is the intention of Debtor and
Lender that the following NOTICE OF FINAL AGREEMENT be incorporated by reference
into each of the Loan Documents (as the same may be amended, modified or
restated from time to time).  Debtor and Lender warrant and represent that the
entire agreement made and existing by or among Debtor and Lender with respect to
the Loan is and shall be contained within the Loan Documents, and that no
agreements or promises exist or shall exist by or among, Debtor and Lender that
are not reflected in the Loan Documents.

 

28.          Amendment and Restatement.  On the Effective Date, the Original
Loan Agreement shall be amended and restated in its entirety by this
Agreement.  This Agreement is not in any way intended to constitute a novation
of the obligations and liabilities existing under the Original Loan Agreement or
evidence payment of all or any portion of such obligations and liabilities.  The
terms and conditions of this Agreement and Lender’s rights and remedies under
this Agreement and the other Loan Documents shall apply to all of the
Indebtedness incurred under the Original Loan Agreement.  Debtor reaffirms the
liens granted pursuant to the original Loan Documents to Lender, which liens
shall continue in full force and effect during the term of this Agreement and
any renewals thereof and shall continue to secure the Indebtedness.










Right of First Refusal.  For and in consideration of Lender’s agreement to
provide the extension of the Credit Facility, Debtor hereby grants Lender a
right to provide any additional financing to Debtor, which such right shall be
limited to an additional THIRTY MILLION AND 00/100 DOLLARS ($30,000,000.00) of
financing, for similarly situated transactions for so long as any Indebtedness
is outstanding.  Debtor shall provide Lender with a proposal for such financing
not less than FORTY-FIVE (45) days prior to the date of the proposed transaction
and Lender must accept such proposal within FOURTEEN (14) days of such proposal
or Debtor can pursue such proposed financing with another lender.

29.

 

NOTICE OF FINAL AGREEMENT

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES, AND THE SAME MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 










 

 

 

 

 

AGREED as of the Effective Date.

    

 

 

 

 

LENDER:

 

ADDRESS:

 

 

 

IVY FUNDING NINE, LLC

 

170 Meeting Street, Suite 501

 

 

Charleston, SC 29401

By:

/s/ John C. Hooff III

 

 

Name:

John C. Hooff III

 

 

Title:

Managing Member

 

 

 

 

 

With copies of notices to:

 

HUSCH BLACKWELL LLP

 

 

1900 N. Pearl Street., Suite 1800

 

 

Dallas, TX 75201

 

 

Attention: Steven S. Camp

 

 

 

DEBTOR:

 

ADDRESS:

 

 

 

CCFI FUNDING II, LLC

 

5165 Emerald Parkway, Suite 100

 

 

Dublin, OH 43017

By:

/s/ Michael Durbin

 

 

Name:

Michael Durbin

 

 

Title:

Executive Vice President, Chief

 

 

 

Financial Officer and Treasurer

 

 

 

 

 

 










EXHIBIT A

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

CONSUMER LOAN VALUE CERTIFICATE

 

DATE:    _______________

 

Pursuant to that certain SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(as amended, modified or restated from time to time, the “Loan Agreement”) dated
as of FEBRUARY 7, 2020, between CCFI FUNDING II, LLC, a Ohio limited liability
company (“Debtor”), and IVY FUNDING NINE, LLC, a Delaware limited liability
company (together with it successors and assigns, “Lender”), Debtor has reviewed
its activities for the month ending on _____________, and hereby represents and
warrants to Lender that the information set forth below is true and correct in
all material respects as of that date, calculated in accordance with GAAP,
consistently applied (unless otherwise provided) (capitalized terms below have
the meanings assigned in the Loan Agreement):

 

1.            Consumer Loan Value.  Debtor represents to Lender that the
following information regarding the Consumer Loan Value is true and correct:

 

A

Applicable Advance Rate

____%

B

Eligible Receivables

$

C

Consumer Loan Value (Eligible Receivables times the applicable Advance Rate)

$

D

Minus the total Indebtedness

$

E

Plus the balance of the Collateral Deposit Account (and amounts in transit)

$

F

Consumer Loan Value Deficiency (if any)

$

 

1.            Certification.  The undersigned officer hereby certifies on behalf
of Debtor that: (a) Debtor is in compliance with all covenants of the Loan
Agreement; and (b) as of the date of this compliance certificate and the date
received by Lender, no Event of Default or Default, has occurred.  The Note and
Loan Agreement are acknowledged, ratified, confirmed, and agreed by Debtor to be
valid, subsisting, and binding obligations.  Debtor agrees that there is no
right to set off or defense to payment of the Indebtedness.

 

2.            Financial Covenants.

 

Minimum Asset (on a rolling 10 day  average, the sum of all non-cash assets of
Debtor as of such date, plus Debtor’s cash in the Collateral Deposit Account as
of such date (including verified funds in transit to the Collateral Deposit
Account)  does not equal or exceed [123%][125%][127%] of the then outstanding
balance of the Credit Facility)

Days in reporting period:

 

 

 

 

 

Average

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

Actual Non-Cash Assets, plus Cash in Collateral Deposit Account for each day in
reporting period:

 

 

 

$__________

$__________

$__________

$__________

$__________

$__________

$__________

Expressed as percentage of outstanding balance of the Credit Facility for each
day in reporting period:

 

 

________%

________%

________%

________%

________%

________%

________%

 

Section 4(e) Requirement Met:

 

Yes                       No

 










 

 

 

 

 

 

                       No

 

 

Monthly Dividend Cap ($5,000,000.00) (plus up to an additional $3,000,000.00
pursuant to the terms of the Loan Agreement and excluding any year-end dividend)

 

Actual distributions and/or dividends for prior calendar month: __________

 

Section 8(q) Requirement Met?

 

Yes                       No

 

Minimum Cash Assets (more than 10% of the Credit Facility, in the Collateral
Deposit Account as of such date (including verified funds in transit to the
Collateral Deposit Account) on a rolling 10 Business Day basis)

Actual Minimum Cash Assets for each day in reporting period:

 

Amount of Credit Facility:  $____________

 

Average:

 

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]

[Date]

[Date]

 

Section 4(f) Requirement Met:

 

Yes                       No

Cash Flow Coverage Ratio (less than 3.0:1.0)

 

Actual Cash Flow Coverage Ratio: _______

Section 8(cc) Requirement Met:

 

Yes                       No

 

3.            Level 1 Triggers.

 

 

 

 

 

                       No

 

PRA Concentration Limit (not to exceed 75%)

Actual PRA Concentration Limit: __________

 

Level 1 Trigger:

 

Yes                       No

Change in Control (Parent shall cease to Control Debtor or neither Michael
Durbin nor Ted Saunders shall participate in the active management of Debtor’s
day to day operations unless consented to by Lender)

 

Level 1 Trigger:

 

Yes                       No

 

EXECUTED as of the date first written above.

 

CCFI FUNDING II, LLC

    

5165 Emerald Parkway, Suite 100

 

 

Dublin, OH  43017

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 










EXHIBIT B

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

UNDERWRITING GUIDELINES

 

See Attached

 










EXHIBIT C

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

FORM OF COLLATERAL SUMMARY REPORT

 

See Attached

 










EXHIBIT D

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

INTERNAL AUDIT CHECKLIST

 

See Attached

 










EXHIBIT E

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

MAKE WHOLE FEE EXAMPLE

 

See Attached

 










EXHIBIT F

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

MINIMUM ASSETS AND MINIMUM CASH CERTIFICATE

 

Pursuant to that certain SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(as amended, modified or restated from time to time, the “Loan Agreement”) dated
as of FEBRUARY 7, 2020, between CCFI FUNDING II, LLC, a Ohio limited liability
company (“Debtor”), and IVY FUNDING NINE, LLC, a Delaware limited liability
company (together with it successors and assigns, “Lender”), Debtor has reviewed
its activities for the calendar week ending on _____________, and hereby
represents and warrants to Lender that the information set forth below is true
and correct in all material respects as of that date, calculated in accordance
with GAAP, consistently applied (unless otherwise provided) (capitalized terms
below have the meanings assigned in the Loan Agreement):

 

Minimum Asset (on a rolling 10 day  average, the sum of all non-cash assets of
Debtor as of such date, plus Debtor’s cash in the Collateral Deposit Account as
of such date (including verified funds in transit to the Collateral Deposit
Account)  does not equal or exceed [123%][125%][127%] of the then outstanding
balance of the Credit Facility)

Days in reporting period:

 

Average

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

Actual Non-Cash Assets, plus Cash in Collateral Deposit Account for each day in
reporting period:

 

$__________

$__________

$__________

$__________

$__________

$__________

$__________

Expressed as percentage of outstanding balance of the Credit Facility for each
day in reporting period:

 

________%

________%

________%

________%

________%

________%

________%

 

Section 4(e) Requirement Met:

 

Yes                       No

Minimum Cash Assets (more than 10% of the Credit Facility, in the Collateral
Deposit Account as of such date (including verified funds in transit to the
Collateral Deposit Account) on a rolling 10 Business Day basis)

Actual Minimum Cash Assets for each day in reporting period:

 

Amount of Credit Facility:  $____________

 

Average:

 

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]

[Date]

[Date]

 

Section 4(f) Requirement Met:

 

Yes                       No

 

REMAINDER OF PAGE LEFT INTENTIONLLY BLANK

 










 

EXECUTED as of the date first written above.

 

 

 

 

 

CCFI FUNDING II, LLC

    

5165 Emerald Parkway, Suite 100

 

 

Dublin, OH  43017

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 










SCHEDULE I

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

POST-CLOSING ITEMS

 

Item

Post-Closing Item

Time for Delivery

1

Resolutions of the governing body of Debtor certified by an authorized officer
or representative of Debtor which authorize the execution, delivery, and
performance of the Loan Documents dated as of the Effective Date.

Within THIRTY (30) days of the Effective Date.

2

A certificate of incumbency certified by an authorized officer or representative
of Debtor certifying the names of the individuals or other Persons authorized to
sign the Loan Documents (including the certificates contemplated herein)
together with specimen signatures of such Persons dated as of the Effective
Date.

Within THIRTY (30) days of the Effective Date.

3

Constituent Documents and Certificates of Good Standing for each Seller and
Debtor as of the Original Closing Date with a certificate of no amendment
thereto.

Within THIRTY (30) days of the Effective Date.

4

Certificates of the appropriate government officials of the state of
organization of Debtor as to the existence, qualification and good standing of
Debtor.

Within THIRTY (30) days of the Effective Date.

5

UCC Financing Statement Searches for each Seller and Debtor.

Within THIRTY (30) days of the Effective Date.

6

Certificate that each Sale Agreement with each Seller and all material contracts
and agreements of Debtor as in effect on the Original Effective Date relating to
the Consumer Loans, remain in full force and effect and that Debtor has not
breached or defaulted in any of its obligations under such agreements.

Within THIRTY (30) days of the Effective Date.

 










SCHEDULE II

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

DEPOSIT ACCOUNTS

 

 










SCHEDULE III

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

PROJECTED EBITDA

 










SCHEDULE IV

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

SUBORDINATE INDEBTEDNESS

 

1.            Unsecured Subordinated Promissory Note, dated March 23, 2016,
issued by CCFI in favor of CCCS Holdings, LLC in the original principal amount
of $500,000, as modified by the Debtor Assignment.

2.            Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of Alabama, LLC, in the
original principal amount of $209,339.76.

3.            Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of California, LLC, in
the original principal amount of $2,460,614.06.

4.            Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of Delaware, LLC, in
the original principal amount of $271,152.32.

5.            Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of Idaho, LLC, in the
original principal amount of $294,359.49.

6.            Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of Missouri, LLC, in
the original principal amount of $205,540.70.

7.            Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of New Mexico LLC, in
the original principal amount of $46,762.92.

8.            Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of South Carolina LLC,
in the original principal amount of $144,496.55.

9.            Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of South Dakota, LLC,
in the original principal amount of $24,558.82.

10.          Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of Utah, LLC, in the
original principal amount of $51,519.28.

11.          Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of Wisconsin, LLC, in
the original principal amount of $141,155.50.

12.          Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of Alabama, LLC, in the
original principal amount of $140,305.34.

13.          Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of California, LLC, in
the original principal amount of $832,522.95.

14.          Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of Delaware, LLC, in
the original principal amount of $68,646.69.

15.          Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of Idaho, LLC, in the
original principal amount of $123,320.35.










 

16.          Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of Missouri, LLC, in
the original principal amount of $82,367.58.

17.          Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of New Mexico LLC, in
the original principal amount of $26,236.94.

18.          Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of South Carolina LLC,
in the original principal amount of $140,670.00.

19.          Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of South Dakota, LLC,
in the original principal amount of $10,757.22.

20.          Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of Utah, LLC, in the
original principal amount of $17,425.97.

21.          Amended and Restated Unsecured Subordinated Promissory Note, dated
June 30, 2016, issued by Debtor in favor of Cash Central of Wisconsin, LLC, in
the original principal amount of $59,438.27.

22.          Unsecured Master Promissory Notes, each dated April 25, 2017,
issued by Debtor in favor of each Seller.



